


Exhibit 10.50

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

GLOBAL COMPANIES LLC

AMENDED AND RESTATED DISTRIBUTOR PMPA FRANCHISE AGREEMENT
(MOBIL BRANDED DISTRIBUTOR)

 

This CONTRACT and AGREEMENT (this “Agreement”) made and entered into by and
between GLOBAL COMPANIES LLC, having an office and place of business at 800
South Street, Suite 200, Waltham, MA 02454 hereinafter called “Global”, and
ALLIANCE ENERGY LLC, a Massachusetts corporation, having an office at 404 Wyman
Street, Suite 425, Waltham, MA 02451 hereinafter called “Distributor”.

 

RECITALS

 

WHEREAS, Distributor has entered into that certain ExxonMobil Oil Corporation
Distributor PMPA Franchise Agreement (Mobil Branded Distributor) dated as of
December 30, 2010 (as amended or extended, the “Existing Agreement”) with
ExxonMobil Oil Corporation (“ExxonMobil”);

 

WHEREAS, Global has entered into a Brand Fee Agreement (“BFA”) with ExxonMobil
pursuant to which Global has the right to source, sell and distribute
Mobil-branded fuels in Massachusetts, New Hampshire, Rhode Island, Maine and
Vermont (the “Designated Geographies”);

 

WHEREAS, as of the date hereof, Distributor has requested that ExxonMobil assign
all of its rights and obligations under the Existing Agreement to Global in
accordance with the terms of the BFA, and Global has agreed to assume all of
ExxonMobil’s rights and obligations under the Existing Agreement effective upon
such assignment;

 

WHEREAS, based on its marketing strategies ExxonMobil has established the
following core values (“Core Values”), which Core Values are applicable to
Global pursuant to the BFA and applicable to the Distributor pursuant to the
Existing Agreement and this Agreement:

 

ExxonMobil’s tradition of excellence is aimed at building and maintaining a
lasting relationship with its customers, the motoring public. In continuing this
tradition, the dedication of ExxonMobil and its distributors to the customer is
reflected in these commitments:

 

·              To deliver quality products that customers can trust.

·              To employ friendly, helpful people.

·              To provide speedy, reliable service.

·              To provide clean and attractive retail facilities.

·              To be a responsible, environmentally- conscious neighbor.

 

Living up to these commitments is the key to success and prosperity for
ExxonMobil’s brands.

 

WHEREAS, effective immediately upon the assignment of the Existing Agreement
from ExxonMobil to Global, Global and Distributor desire to amend and restate
the Existing Agreement in its entirety as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Global and Distributor agree as
follows:

 

1.             GRANT.

 

By this Agreement, Global and Distributor establish a “Franchise” and a
“Franchise Relationship” as defined by the Petroleum Marketing Practices Act, 15
U.S.C, Sections 2801-2806 (the “PMPA”), Subject to the terms and conditions of
this Agreement:

 

Distributor PMPA Franchise Agreerment-Mobil-2005

 

--------------------------------------------------------------------------------


 

(a)                                  With respect to those Proprietary Marks
specified by Global in Section 1(b) to be used in connection with the retail
sale of Mobil branded motor gasoline and diesel fuel (“Products”) at
Mobil-branded retail outlets, Global grants Distributor the right to:

 

(1)                                  Use those Proprietary Marks at
Mobil-branded retail outlets operated by Distributor and approved under
Section 1(e) (“Operated Mobil-Branded Outlets”); and

 

(2)                                  Grant the use of those Proprietary Marks to
Distributor’s franchised lessee or franchised independent dealers and
Distributor’s sub-distributors and sub-distributor’s dealers (collectively,
“Franchise Dealers”) at Mobil-branded retail outlets approved under
Section 1(e) (“Franchised Mobil-Branded Outlets”).

 

In this Agreement, the Operated Mobil-Branded Outlets and Franchised
Mobil-Branded Outlets shall sometimes be collectively referred to as
“Distributor Mobil-Branded Outlets”.

 

(b)                                 Under this Agreement, Proprietary Marks
shall mean certain trade names, service marks, trade dress, trademarks, logos,
emblems and indicia of origin including without limitation the name and mark
“Mobil,” and such other names, marks, logos, emblems and indicia as Global may
from time to time use in connection with the supply of Products pursuant to the
BFA.

 

(c)                                  Distributor shall purchase the Products
solely from Global.  Global shall directly supply to Distributor Product which
is owned by Global.  Global shall directly invoice Distributor for the Product
supplied to the Distributor.  Distributor shall pay Global directly for the
Product supplied to the Distributor by Global.

 

(d)         (1)                                        Global acknowledges that
Distributor may wish to operate additional businesses utilizing Proprietary
Marks (“Related Businesses”) during the Term at any or all of the Distributor
Mobil- Branded Outlets. Subject to the terms and conditions of this Agreement,
Global grants Distributor the right to utilize Proprietary Marks in connection
with Related Businesses and to grant to a Franchise Dealer the right to use
Proprietary Marks in connection with Related Businesses to the extent and in the
manner specified by Global from time to time. Examples might include but are not
limited to “Mobil Mart”.

 

(2)                                  Distributor acknowledges, and shall require
its Franchise Dealers to acknowledge, that the operation of a Related Business
with Proprietary Marks impacts the customers’ perception and acceptance of the
Products and Proprietary Marks. Accordingly, Distributor or any Franchise Dealer
may operate a Related Business utilizing Proprietary Marks at a Distributor
Mobil-Branded Outlet only in compliance with Global’s and, pursuant to the BFA,
ExxonMobil’s requirements as set out from time to time by Global or, pursuant to
the BFA, ExxonMobil and at all times in compliance with this Agreement. If
Distributor or any Franchise Dealer fails to comply with Global’s or, pursuant
to the BFA, ExxonMobil’s requirements for such a related business at any
Distributor Mobil-branded Outlet, without limiting Global’s other rights or
remedies under applicable laws under this Agreement or any related or
supplemental agreement, including termination or non renewal of this Agreement
and the Franchise Relationship, Global may withdraw its approval for the use of
any such Proprietary Marks for that Related Business.

 

(3)                                  During the Term, Distributor shall operate
and shall cause its Franchise Dealers to operate the Related Business utilizing
Proprietary Marks, as approved under Section 1(e), in compliance with this
Agreement and shall not operate, and shall cause its Franchise Dealers not to
operate, any other businesses or activities utilizing Proprietary Marks at
Distributor Mobil-branded Outlets unless agreed in writing by the parties hereto
and permitted under the BFA. During the Term, and except as expressly provided
in this Agreement, the parties may change, delete or add such a Related Business
at a Distributor Mobil-Branded Outlet only by written agreement of both parties.
Nothing contained in this Section 1 may be construed as limiting or preventing
Global from changing, deleting or adding any Proprietary Marks used in
connection with a Related Business.

 

(4)                                  The motor fuels business, under which
Distributor distributes the Products hereunder for retail sale at the
Distributor Mobil-Branded Outlets, and the Related Businesses utilizing
Proprietary Marks are herein collectively referred to as the “Businesses”.

 

(e)           (1)                                   Distributor may use or
operate at an Operated Mobil-Branded Outlet, or grant and allow the use or
operation at a Franchised Mobil-Branded Outlet of, any motor fuels business or
Related Businesses or exercise any other rights under Sections 1(a), (c) and
(d), only if;

 

2

--------------------------------------------------------------------------------


 

(i)                                     Global and, pursuant to the BFA,
ExxonMobil has expressly approved the Mobil branding of that retail outlet and
the operation of the motor fuels business and/or Related Businesses at that
retail outlet; and

 

(ii)                                  Neither Global nor, pursuant to the BFA,
ExxonMobil have:

 

(A)                              Debranded that outlet; or

 

(B)                                Withdrawn Global’s or, pursuant to the BFA,
ExxonMobil’s approval for the operation of the Related Business(es) in question
at that retail outlet.

 

 

For the purposes of Section 1(e)(1)(i) above, Global shall be deemed to have
expressly approved the Mobil branding of all the Distributor Mobil-Branded
Outlets previously approved by ExxonMobil, or any of its Affiliates, under the
Existing Agreement, together with the operation of the Businesses operating at
each of the aforementioned retail outlets on the Effective Date. As used in this
Agreement, the term “Affiliate” as it relates to ExxonMobil means, (1) Exxon
Mobil Corporation or its successors-in-interest, (2) any parent corporation,
partnership, or other entity of the Exxon Mobil Corporation or its
successors-in-interest which now or hereafter owns or controls, directly or
indirectly through one or more intermediaries, fifty percent or more of the
ownership interest having the right to vote for or appoint directors of Exxon
Mobil Corporation or its successors-in-interest (“Parent Company”), (3) any
corporation, partnership, or other entity, regardless of where situated, at
least fifty percent of whose ownership interest having the right to vote for or
appoint directors is now or hereafter owned or controlled, directly or
indirectly through one or more intermediaries, by Exxon Mobil Corporation or its
successors-in-interest or by its Parent Company.  As used in this Agreement, the
term “Affiliate” as it relates to Global means, (1) Global Partners LP or its
successors-in-interest, (2) any parent corporation, partnership, or other entity
of Global Partners LP which now or hereafter owns or controls, directly or
indirectly through one or more intermediaries, fifty percent or more of the
ownership interest having the right to vote for or appoint directors of the
general partner of Global Partners LP or its successors-in-interest (“Parent
Company”), (3) any corporation, partnership, or other entity, regardless of
where situated, at least fifty percent of whose ownership interest having the
right to vote for or appoint directors is now or hereafter owned or controlled,
directly or indirectly through one or more intermediaries, by Global Partners LP
or its successors-in-interest or by its Parent Company.

 

(2)                                  In its sole discretion, Global may approve
or not approve the branding of any outlet or the use or operation of any
Businesses proposed by Distributor. Global is not obligated to furnish
Distributor with a reason for withholding approval. Global’s furnishing of a
reason does not in any way limit its right to withhold for any reason any
approval of that or any future branding proposal.  Distributor acknowledges and
agrees that any approval by Global is conditioned upon first obtaining the
approval of ExxonMobil pursuant to the BFA.  Global will submit any request by
Distributor to brand an outlet to ExxonMobil and, upon receiving ExxonMobil’s
approval, Global will make its own determination to approve or disapprove the
branding of such site.  Distributor shall comply, and cause its Franchise
Dealers to comply, with any requirements and conditions imposed by Global or,
pursuant to the BFA, ExxonMobil in giving its approval under this Section.

 

(3)                                  By written notice to Distributor, Global
may withdraw its approval to:

 

(i)            Brand any Distributor Mobil-Branded Outlet (“debrand”); or

 

(ii)                                  Use or operate any Businesses (including,
for the avoidance of doubt, any Related Businesses) if, in Global’s sole
judgment:

 

(A)                              That retail outlet (or any Business at the
outlet as the case may be) fails to portray the image and standards Global or,
pursuant to the BFA, ExxonMobil expects from its Mobil-branded retail outlets;
or

 

(B)                                Distributor, or its Franchise Dealer(s), is
in default of any obligation, condition, representation or warranty under this
Agreement or any related or supplemental agreement with respect to that retail
outlet (or any Business at the retail outlet as the case may be); or

 

3

--------------------------------------------------------------------------------


 

(C)                                Any action by Distributor, its Franchise
Dealer(s), or any third party management company in connection with its
operations on behalf of Distributor, whether in violation of its obligations
under the Agreement or otherwise, causes harm to the value or reputation of the
Proprietary Marks.

 

In addition, Global’s approval to brand any Distributor Mobil-Branded Outlet or
use or operate any Businesses (including, for the avoidance of doubt, any
Related Businesses) pursuant to this Agreement shall be automatically withdrawn
upon written notice to Distributor that ExxonMobil has withdrawn its
corresponding approval pursuant to the BFA.

 

(4)                                  If Global or, pursuant to the BFA,
ExxonMobil debrands any Distributor Mobil-Branded Outlet, or withdraws its
approval to use or operate any Business at any Distributor Mobil-Branded Outlet,
Distributor shall comply, and cause any Franchise Dealer at the retail outlet to
comply, with the provisions of Section 11 with respect to the retail outlet in
question. The debranding of one or more of the Distributor Mobil-Branded Outlets
does not constitute a termination or non-renewal of this Agreement.

 

(5)                                  Distributor shall not permit and shall
ensure that its Franchise Dealers do not permit the following activities or
types of business to occur at any Distributor Mobil-branded Outlet or any
commercial enterprise associated with or adjacent to such Distributor
Mobil-branded Outlet.

 

(i)                                     The sales or use of illegal drugs or
drug paraphernalia or other illegal substances or activities.

 

(ii)                                  The sale of any pornographic material or
other material that Global or, pursuant to the BFA, ExxonMobil in their
respective sole judgment determines may be offensive to the general public
(examples include but are not limited to Playboy, Hustler and Penthouse
magazines).

 

(iii)                               Adult businesses (examples include but are
not limited to massage parlors, strip clubs, and video stores).

 

(iv)                              Bars or establishments that allow for any
consumption of intoxicating beverages. Exception approval can be granted at
Global’s sole discretion.

 

(v)                                 The illegal sale of any tobacco products or
alcoholic beverages, including without limitation, sales in violation of any
federal, state, county or local laws, statutes, ordinances, codes, regulations,
rules, orders, or permits relating to youth access to tobacco products or
alcoholic beverages. Distributor shall promptly advise Global and shall ensure
that Franchise Dealers promptly advise Distributor, of any citations or
notifications of violations received at any Distributor Mobil-Branded Outlet
from any regulatory authority resulting from any such tobacco sales or alcoholic
beverage sales and of the resolution of any such citations and notifications. 
Distributor agrees to comply with ExxonMobil’s requirements set forth in
Schedule A hereto.

 

(6)                                  The terms and conditions of this Agreement
and the Franchise Relationship are exclusively between Global and Distributor.
Nothing in this Agreement may be construed as creating any Franchise or
Franchise Relationship with any other person, including without limitation, any
Franchise Dealer, employee or contractor of Distributor.

 

(f)                                    This Agreement and the Franchise
Relationship do not give the Distributor an exclusive right in any market or
geographic area to sell the Products or conduct any of the Businesses. Unless,
and only to the extent, the Distributor is otherwise notified in writing by
Global from time to time, Global, at its sole discretion, may directly or
indirectly compete with Distributor or any Distributor Mobil-Branded Outlet by
using, or authorizing the use of any trademark, tradenames and trade dress owned
or licensed by Global (or any of its Affiliates) from time to time including,
without limitation, the Proprietary Marks and Mobil trademark (“Trademarks”),
including in close proximity to, and notwithstanding any commercial impact on
any Distributor Mobil-Branded Outlet(s). Specifically, Global reserves the right
to so compete by:

 

(1)                                  Establishing or continuing at locations of
its choice (including without limitation in close proximity to any Distributor
Mobil-Branded Outlet(s) and notwithstanding commercial impact) other

 

4

--------------------------------------------------------------------------------


 

distributorships, businesses the same or similar in kind as the Businesses,
other retail outlets, franchises, enterprises and other businesses utilizing any
of the Trademarks; or

 

(2)                                  Directly selling Products, other branded
motor fuels or operating businesses the same or similar in kind as the
Businesses, other retail outlets, enterprises or other businesses at locations
of its choice (including without limitation in close proximity to any
Distributor Mobil-Branded Outlet(s) and notwithstanding commercial impact)
utilizing any of the Trademarks.

 

2.             PERIOD.

 

Unless sooner terminated as provided elsewhere herein, this Agreement shall be
in full force and effect for the period of seven (7) years beginning on March 1,
2011 (the “Effective Date”) and ending on February 28, 2018 (“Expiration Date”)
(the “Term”). Notwithstanding the foregoing, pursuant to the terms of the
assignment of the Existing Agreement from ExxonMobil to Global, the “Effective
Date” with respect to the State of Maine shall be June 30, 2011.  By written
notice furnished to Distributor, Global may, at its sole discretion, grant
temporary extensions of the Term for periods not exceeding one hundred and
eighty (180) days for each extension. An extension shall not be construed as a
renewal of this Agreement or of the Franchise Relationship.

 

3.             QUANTITIES.

 

(a)                                  Global shall offer to sell to Distributor,
or cause to be offered for sale, the types and amounts of Products from the
supply points designated by Global all as set forth in Schedule B (“Product
Schedule”) of this Agreement, such quantities being subject always to any
changes prescribed by government rules, regulations or orders or resulting from
any plan of allocation by Global in accordance with Section 9(b) hereof.
Distributor agrees to purchase, receive and pay for the Products on the terms
and conditions herein stated and in the Product Schedule. The quantity for each
Product at each supply point as determined by the Product Schedule, or such
other prescribed or allocated quantity, is the maximum volume Global is
obligated to offer to sell, or cause to be offered for sale, to Distributor from
each supply point during each contract year (as defined in the Product Schedule)
on a monthly and annual basis. The maximum volume of any Product which Global is
obligated to offer to sell, or cause to be offered for sale, to Distributor from
any supply point in any contract year, or in any calendar month of such year,
shall be referred to as the “Maximum Annual Volume” or “Maximum Monthly Volume”
respectively.

 

(b)                                 By mutual consent this Agreement may, from
time to time, be amended by the addition to, or deletion herefrom, of an
additional or revised Product Schedule(s). Any such additional or revised
Product Schedule(s) shall be marked as such and signed by the duly authorized
representatives of the parties and shall thereupon become a part of this
Agreement from and after the effective date appearing on such additional or
revised Product Schedule(s).

 

(c)                                  For this Agreement to be considered for
renewal upon expiration of the Term, and without prejudice to any other
provisions of this Agreement, Distributor must have purchased a minimum total
volume of five million (5,000,000) gallons taking account of all Products
(excluding diesel) purchased from all supply points, in the calendar year
immediately preceding the Expiration Date. Notwithstanding this Section 3(c),
Global reserves all rights to non-renew this Agreement and its Franchise
Relationship with Distributor.

 

4.             PRICE. The price of the Products covered by this Agreement shall
be as provided in the Product Schedule.

 

5.             PAYMENT AND CREDIT.

 

(a)                                  Unless Global notifies Distributor
otherwise, Distributor will pay Global in United States dollars
for any Products and other charges by electronic funds transfer at the time
Global designates. Global has the ongoing right to periodically give Distributor
notice of a different method, time, or place of payment.  As set out in
Section 6 hereof Global has the right to offset monies owed by Global to
Distributor against monies owed by Distributor to Global as well as the right to
instruct ExxonMobil and/or Third Party Issuer(s) to pay Global rather than
Distributor for ExxonMobil Card and other card sales tickets submitted by
Distributor to Third Party Issuer(s). Global may, in its sole discretion,
exercise these rights by automatically applying monies offset or payments made
to it by Third Party Issuer(s) to Distributor’s account balances for purchases
of Products and other amounts due and owing to Global.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Nothing herein shall be construed as
obligating Global to extend any credit to Distributor. If Global, in its sole
determination, does elect to extend credit to Distributor, such extension of
credit shall be made only on the following terms and conditions:

 

(1)                                  Method of payment shall be electronic funds
transfer, unless otherwise specified by Global, at or to the payment location
specified by Global; and

 

(2)                                  In the event Global does not receive
payment on or before the due date, Global may impose and Distributor will pay, a
late payment charge for each day that passes between the due date and the date
Global receives payment. This late payment charge will be in addition to
Global’s other remedies, and will not exceed the lesser of: (A) the maximum
allowed by law, or (B) a fixed rate that may vary from state to state in
Global’s discretion, but that will not be less than eighteen percent (18%) per
annum prorated over the period that credit is outstanding; and

 

(3)                                  Global may furnish to Distributor invoices
and statements of Distributor’s account on a monthly basis, Payment of any such
invoices and statements shall not prejudice the right of Distributor to question
the correctness thereof; provided however, all invoices and statements rendered
to Distributor by Global during any month shall conclusively be presumed to be
true and correct after ninety (90) days following the end of any such month,
unless within said ninety (90) day period Distributor delivers to Global’s
accounting office at the following address (or such other address as Global may
designate from time to time):

 

Global Companies LLC

800 South Street

Suite 200

Waltham, MA 02453

Attn: Branded Wholesaler Manager

 

written exception thereto setting forth the item or items questioned and the
basis therefor. Time is of the essence in complying with this Section 5(b)(3);
and

 

(4)                                  In the event there are additional business
transactions between Distributor and Global including without limitation those
relating to (i) credit sales of products other than those identified herein, or
(ii) promissory notes, or (iii) real estate, and unless it is clearly indicated
in writing by Distributor as to how payments received by Global from Distributor
are to be applied, then such payments shall be applied by Global in the
following order of priority: (i) trade accounts, (ii) promissory notes,
(iii) rentals or other amounts due under any other agreement or transaction; and

 

(5)                                  Global reserves the right to withdraw such
credit immediately at any time on giving to Distributor notice thereof. In the
event credit is withdrawn, all amounts then due and owing shall become payable,
and all future sales by Global to Distributor shall be for cash (or at Global’s
option certified or cashier’s check, money order, electronic funds transfer, or
other means approved by Global) payable prior to delivery of any Products; and

 

(6)                                  Global has the right, but not the
obligation, to offset any amounts owed by Distributor to
Global or its Affiliates, whether arising from the sale of Products under this
Agreement, or arising under any other agreement or business transaction between
the Distributor and Global and/or its Affiliates; and

 

(7)                                  If requested by Global, Distributor shall
provide to Global and maintain security sufficient
to secure payment for one or more loads of Product in such amounts and forms as
Global may specify in its sole discretion (“Product Security”), including a
letter of credit, cash deposit, or assignment, mortgage or pledge of cash,
savings accounts or real estate or other collateral acceptable to Global. Global
may use, without prior notice or demand, any or all of the Product Security to
set off or satisfy all or any part of any indebtedness or obligation of
Distributor to Global or its Affiliates whether arising under this Agreement,
any other agreement or from any other business transaction between the parties.
If Global uses any Product Security to satisfy all or any part of any such
indebtedness or obligation, Distributor shall immediately provide Global with
additional security, as directed by Global, to replace the Product Security used
by Global. Following non-renewal or termination of this Agreement and the
Franchise Relationship, Global shall return to Distributor, in accordance with
Global’s procedures then in effect, any remaining

 

6

--------------------------------------------------------------------------------


 

portion of the Product Security not required to satisfy all or any part of any
indebtedness or other obligation of Distributor to Global or its Affiliates
howsoever arising, and

 

(8)                                  At Global’s request at any time during the
Term, Distributor shall execute and deliver to Global a security agreement,
financing statement, mortgage, deed of trust or other documentation as Global
may specify, to establish or perfect Global’s security interest in the Product
Security.

 

(c)                                  When Distributor takes delivery of any
Products sold hereunder, Distributor represents to Global that Distributor is
solvent and able to pay for such Products. Additional evidence of Distributor’s
solvency shall be the written confirmation of Distributor’s purchase.

 

(d)                                 If Distributor defaults in the payment of
any obligation or indebtedness to Global (including any indebtedness arising
from purchases under this Agreement) or otherwise fails to comply with any
credit terms imposed by Global, Global may without notice or demand, in addition
to any other rights it may have (including termination or non-renewal of this
Agreement and the Franchise Relationship):

 

(1)                                  Immediately suspend delivery of all
Products (unless Distributor pays for Products by cash (or other means approved
by Global) prior to delivery); and

 

(2)                                  Apply any Product Security, which
Distributor may have given to Global, to the payment of the indebtedness or
obligation.

 

6.             CARD ADMINISTRATION.

 

(a)                                  Pursuant to the BFA, ExxonMobil may issue
ExxonMobil Cards and process and pay for ExxonMobil Card sales tickets submitted
to ExxonMobil in accordance with the terms of the applicable card guide. 
Pursuant to the BFA, ExxonMobil may authorize third party issuers (“Third Party
Issuer(s)”) to issue ExxonMobil Cards and other cards and process and pay
Global, for further payment by Global to Distributor for ExxonMobil Cards and
other card sales tickets submitted to Third Party Issuer(s) in accordance with
the terms of an applicable card guide or agreement. Pursuant to the BFA,
ExxonMobil has the right, but not the obligation, to change at any time its
methods or terms of issuing, or authorizing the issuance of, ExxonMobil Cards
and other cards and its methods or terms of processing and paying, or
authorizing the processing and payment of, ExxonMobil Cards and other card sales
tickets. Nothing in this Agreement obligates Global, ExxonMobil or Third Party
Issuer(s) to issue ExxonMobil Cards and other cards or to process for payment
ExxonMobil Cards and other card sales tickets.

 

(b)                                 Distributor agrees to be bound by and comply
with all terms and conditions of any card guide or agreement under which
ExxonMobil or Third Party Issuer(s) agrees to process and pay for ExxonMobil
Cards and other card sales tickets. The terms of such card guide or agreement
may be amended and/or supplemented at any time by ExxonMobil or Third Party
Issuer(s).

 

(c)                                  If Third Party Issuer(s) agrees to pay
Distributor for ExxonMobil Card or other card sales tickets submitted for
payment in accordance with the terms of the applicable card guide or agreement,
Distributor will look solely to Third Party Issuer(s) and not to ExxonMobil or
Global for such payment. Should ExxonMobil elect to (or otherwise) pay all or
any portion of any card sales ticket charged back by Third Party Issuer(s) to
Distributor, upon demand from ExxonMobil, Distributor shall immediately
reimburse ExxonMobil for any such payments made by ExxonMobil.

 

(d)                                 Global has the right, but not the
obligation, to offset any amounts owed by Global to Distributor against any
amounts owed by Distributor to Global, whether arising under this Agreement, any
other agreement or from any other business transaction between the parties. 
Global has the right, but not the obligation, to instruct ExxonMobil and/or a
Third Party Issuer(s) to pay Global rather than Distributor for ExxonMobil Card
and other card sales tickets submitted by Distributor to ExxonMobil and/or Third
Party issuer(s), to apply against the payment of any amounts owed by Distributor
to Global whether arising under this Agreement, any other agreement or from any
other business transaction between the parties.  Global may, in its sole
discretion, exercise its rights under this Section 6(d) by automatically
applying monies offset or payments made to it by ExxonMobil pursuant to the BFA
and/or Third Party Issuer(s) to Distributor’s account balances for purchases of
Products and other amounts due and owing to Global.

 

(e)                                  If Distributor or a Franchised Dealer
accepts credit or debit cards in payment for any sales of any goods or services,
then Distributor shall comply with and shall require all such Franchised Dealers
to comply with all applicable federal or state laws or regulations dealing with
personal financial information and industry

 

7

--------------------------------------------------------------------------------


 

standard card security procedures, specifically including but not limited to
(i) the Payment Card Industry Data Security Standards (PCI), (ii) the security
standards and requirements imposed on merchants by the VISA Operating Rules,
(iii) the security standards and requirements imposed on merchants by the
MasterCard Operating Rules, (iv) the security standards and requirements imposed
on merchants by American Express Travel Related Services Company, Inc., and its
parents, subsidiaries and affiliates, and (v) the security standards and
requirements imposed on merchants by DFS Services LLC and its parents,
subsidiaries and affiliates. The foregoing duty is in addition to any duties
that Distributor may have under an applicable card guide or agreement pursuant
to subsection (a) above. In addition to all other duties to indemnify,
Distributor will indemnify, defend, and hold harmless Global and ExxonMobil from
and against all causes of action, costs, expenses, fees, assessments,
reimbursements, fines, penalties and/or losses of whatsoever nature and
howsoever arising that result directly or indirectly from Distributor’s failure
or alleged failure to comply with the requirements of this subsection.

 

7.             DELIVERY.

 

Delivery of the Products and passage of title and risk of loss shall be as
stated in the Product Schedule.

 

8.             TAXES.

 

In addition to the price charged by Global for Products purchased by Distributor
under this Agreement, Distributor will pay to Global any foreign or domestic
tax, fee or other charge (except taxes based on income), whether or not of the
same class or kind as those listed below, whenever imposed or assessed, that any
federal, state, county or local laws, statutes, ordinances, codes, regulations,
rules, orders, or permits (now in effect or hereafter enacted) directly or
indirectly require Global or Global’s suppliers to collect or pay related to the
production, manufacture, sale, inspection, transport, storage, delivery, or use
of Products purchased by Distributor under this Agreement. These charges
include, without limitation (a) duty taxes; (b) sales taxes; (c) excise taxes;
and (d) taxes on or measured by gross receipts.

 

9.             FAILURE TO PERFORM.

 

(a)                                  Any delays in or failure of performance of
either party hereto shall not constitute default hereunder or give rise to any
claims for damages if and to the extent that such delay or failure is caused by
occurrences beyond the control of the party affected, including, but not limited
to, acts of God or the public enemy; expropriation or confiscation of
facilities; compliance with any order or request of any governmental authority;
acts of war, rebellion or sabotage or damage resulting therefrom; embargoes or
other import or export restrictions; fires, floods, explosions, accidents, or
breakdowns; riots; strikes or other concerted acts of workers, whether direct or
indirect; reduction of transportation capacity; inability to obtain necessary
industrial supplies, energy, or equipment; or any other causes whether or not of
the same class or kind as those specifically above named which are not within
the control of the party affected and which, by the exercise of reasonable
diligence, said party is unable to prevent or provide against. A party whose
performance is affected by any of the causes set forth in the preceding sentence
shall give prompt written notice thereof to the other party. In the event of
such delay or failure, Global shall not be obligated to purchase or obtain any
other Products or raw materials from which such Products are derived. Neither
party hereto shall be obligated to settle strikes, differences with workmen or
government claims by acceding to any demands when in the discretion of the party
whose performance is interfered with, it would be inadvisable to accede to such
demands.

 

(b)                                 If for any reason (including without
limitation any of the causes set forth in Section 9(a)) Global’s supplies of
Products are inadequate to meet Global’s contract obligations to all of its
customers for such Products, or if Global determines, in its sole discretion, in
consideration of the uncertainties of worldwide raw material availability or
refining capacity limitations or any other factors, that it is appropriate to
impose a plan of allocation (by grade or otherwise), then Global shall have the
right to impose such a plan and the right to include one or more of the
following:

 

(1)                                  Global’s “customers” for the Products shall
be deemed to include, (i) purchasers pursuant to current contracts,
(ii) purchasers whose contracts have expired where Global, at its sole option,
determines to continue sales, (iii) purchasers to whom sales have been made on a
regular and recurring basis to whom contracts have not been submitted, and
(iv) new customers to whom Global determines to commence selling at its sole
option.

 

(2)                                  Global shall have the right to give
preference in allocation to those customers whose needs (including resellers who
sell for similar needs) are related to, (i) protection of life or health, (ii)

 

8

--------------------------------------------------------------------------------


 

production and transportation of food and energy, (iii) mass transportation, and
(iv) national defense.

 

(3)                                  Global’s allocation plans may be put into
effect on any geographical basis (including treating one geographic area
differently than another one) as Global may determine, without regard for the
specific inventory at the place or places from which the Products are normally
produced, shipped or delivered.

 

(4)                                  Global’s allocation plans shall be applied
after making provisions for Global’s own requirements for Products. In the
context of this subsection “Global” shall include Global and any of its
Affiliates.

 

(c)                                  Global shall be under no obligation to make
sales hereunder at any time when in Global’s sole judgment it has reason to
believe that the making of such sales would be likely to result in the calling
of strikes against it or cause its properties to be picketed.

 

(d)                                 Global shall not be required to make up
sales omitted on account of any of the causes set forth in this Section 9.

 

(e)                                  Nothing in this Section shall excuse
Distributor from making payment when due for sales of Products under this
Agreement.

 

(f)                                    Global shall be under no obligation to
make sales and/or deliveries hereunder at any time when, in Global’s sole
judgment, Distributor’s or its Franchise Dealer’s equipment (including without
limitation tanks and transportation equipment) and/or premises are unsafe for
the delivery of Products. Distributor accepts full responsibility for all death
or injury to any person or loss or damage to any property in any way resulting
from Distributor’s failure to provide safe premises and/or equipment, (including
without limitation tanks and transportation equipment), safe and fit for the
storage or handling of Products, whether such failure is known or unknown to
Global or Global’s representative, and Distributor indemnifies and holds Global
and any of its Affiliates harmless with respect to any such death, injury, loss
and/or any cause of action arising therefrom.

 

10.          NEW OR CHANGED REGULATIONS.

 

The parties are entering into this Agreement in reliance on the federal, state,
county and local laws, statutes, ordinances, codes, regulations, rules, orders,
permits and arrangements with governments or governmental instrumentalities
(hereinafter called “Regulations”) in effect on the date of execution of this
Agreement by Global and affecting the Products (including the raw materials,
manufacturing or distribution facilities used therefor) sold hereunder insofar
as said Regulations affect Distributor, Global or Global’s suppliers.  If the
effect of any change in any Regulation or of any new Regulation (a) is not
covered by any other provision of this Agreement, and (b) in the affected
party’s judgment, either (1) has an adverse effect upon the party (or if Global,
upon Global’s suppliers) or (2) increases the risk to the affected party of
performance under this Agreement, the affected party may request re-negotiation
of the terms of this Agreement, The affected party has the right to terminate
this Agreement on written notice, effective ninety (90) days after the request
for re-negotiation, if the re-negotiation is not satisfactorily completed. Such
right to request re-negotiation or, upon failure to agree, to terminate, shall
without limitation also be available if Regulations:

 

(a)                                  Inhibit Global from freely establishing, by
increasing or decreasing, prices of Products covered by this Agreement; and/or

 

(b)                                 Prohibit Global from collecting the price
adjustment provided for above in Section 8: and/or

 

(c)                                  Regulate the prices or recipients of
Products covered by this Agreement; and/or

 

(d)                                 Affect Global’s liability.

 

11.          TRADEMARKS.

 

(a)                                  Distributor is permitted to display the
Proprietary Marks solely to designate the origin of the Products and Distributor
agrees that petroleum products purchased from others (or unbranded petroleum
products purchased from Global) will not be sold by Distributor under any of the
Proprietary Marks. Upon termination of this Agreement, or prior thereto upon
demand by Global, Distributor, including its Franchise Dealers, shall
discontinue the posting, mounting, display or other use of the Proprietary Marks
except only to the extent

 

9

--------------------------------------------------------------------------------


 

they appear as labels or identification of products (including without
limitation the Products) still in the containers or packages designed and
furnished by Global. Distributor is not a licensee of the Proprietary Marks,
including, without limitation, trademarks. Without Global’s prior written
authorization, Distributor shall not mix, commingle, adulterate, or otherwise
change the composition of any of the Products purchased hereunder and resold by
Distributor under said Proprietary Marks (including, without limitation, the
blending of Products with ethanol). Global and, pursuant to the BFA, ExxonMobil,
including any of their respective employees, agents and contractors, is hereby
given the right to enter, during normal operating hours, any Distributor
Mobil-Branded Outlet, or other properties of Distributor, its Franchise Dealers,
or Distributor’s carriers, to examine at any time, and from time to time, the
contents of Distributor’s or its Franchise Dealers’ tanks, containers, drums,
pumps, and tanks of delivery vehicles in which said Products purchased hereunder
are stored. Global and, pursuant to the BFA, ExxonMobil, including any of their
respective employees, agents and contractors, may take samples from any of the
aforementioned equipment or property and may otherwise review all documents and
records relating either directly or indirectly to Distributor’s obligations
hereunder. If, in the sole opinion of Global or, pursuant to the BFA,
ExxonMobil, any samples thus taken are not said Products and/or in the condition
in which delivered by Global (or its representatives) to Distributor or said
documents and records show Distributor has failed to comply with its obligations
hereunder, Global may, at its sole option, debrand the Distributor Mobil-
Branded Outlet(s) in question or cancel and terminate this Agreement and
Franchise Relationship. If there shall be posted, mounted, or otherwise
displayed on or in connection with any Distributor Mobil-Branded Outlet any
sign, poster, placard, plate, device or form of advertising matter whether or
not received from Global or ExxonMobil, consisting in whole or in part of the
name of ExxonMobil, Exxon, Mobil, or any of the Proprietary Marks, Distributor
agrees at all times to display same, or ensure that the Franchise Dealers
display same, properly and not to diminish, dilute, denigrate, or otherwise
adversely affect the value of such Proprietary Marks. Distributor will and will
procure that its Franchise Dealers will discontinue the posting, mounting, or
display of the Proprietary Marks immediately upon Distributor or its Franchise
Dealer(s), as the case may be, ceasing to sell Products at any Distributor
Mobil-Branded Outlet or in the event that the Distributor Mobil-Branded Outlet
is debranded by Global under Section 1(e) or by ExxonMobil pursuant to the BFA.
In order to meet the obligations set forth in the preceding sentence,
Distributor and its Franchise Dealers must, at a minimum and not by way of
limitation, take all actions set out in Schedule E.  Failure to take all actions
specified in Schedule E shall entitle Global to exercise its rights pursuant to
Sections 11(d) and 11(c).

 

(b)                                 Neither Distributor nor its Franchise
Dealers shall sell non-Mobil branded motor fuels under any Proprietary Marks,
including without limitation, any Mobil-identified canopy or at any fueling
island where Distributor or Franchise Dealers are selling Products. As used in
this Section, “non-Mobil branded motor fuels” shall not be construed to apply to
gasohol or other synthetic motor fuels of similar usability, to the extent
provided for in the Gasohol Competition Act of 1980, Pub. L.96-493, provided,
however, that Distributor and its Franchise Dealers shall label such product so
as to ensure that consumers are not confused that such product is a
Mobil-branded motor fuel.

 

(c)                                  Without affecting Distributor’s obligations
under Section 11(b), if Distributor or any Franchise Dealer offers non-Mobil
branded motor fuels at a Distributor Mobil-Branded Outlet, Distributor agrees to
protect, and procure that its Franchise Dealer(s) in question protects, the
identity of the Products and the Proprietary Marks by all reasonable methods,
which would prevent customer confusion or misinformation. Distributor agrees to
conform, and procure that its Franchise Dealers conform, to Global’s and,
pursuant to the BFA, ExxonMobil’s de-identification requirements, as same may be
revised from time to time, including but not limited to posting of Global and/or
ExxonMobil approved signs which clearly distinguish the Products sold hereunder
from non-Mobil branded motor fuels, disclaiming any product liability of Global
and/or ExxonMobil for damage resulting from use of non-Mobil branded motor
fuels, and removing or covering any signs which may mislead, confuse, or
misinform any customers or reduce their goodwill toward the Proprietary Marks.
In addition, Distributor agrees to comply, and procure that its Franchise
Dealers conform, with any additional steps beyond the Global and ExxonMobil
de-identification requirements required by any applicable law, ordinance or
regulation regarding the labeling of petroleum products.

 

(d)                                 In furtherance of its obligations as set
forth in this Section, Distributor agrees that it will for itself, and as to any
of its Franchise Dealers, require of such Franchise Dealers that they will
comply with the provisions of this Section, and will incorporate in its
arrangements with such Franchise Dealers the undertakings provided herein and
will assist in the enforcement thereof. Such assistance includes, but is not
limited to, the authorization to Global to commence legal proceedings in
Distributor’s name, and at Distributor’s expense, for the purposes of enforcing
Distributor’s obligations in this Section. Distributor further agrees to
immediately notify Global of any Franchise Dealers failing to comply with this
Section.

 

10

--------------------------------------------------------------------------------

 

(e)                                  Distributor agrees to notify Global or its
designee of any apparent or threatened infringement, dilution or other misuse
(“Misuse”) of any Proprietary Mark promptly after becoming aware of such
Misuse.  Pursuant to the BFA, ExxonMobil shall have the sole right, in its sole
discretion, to take any action, legal or otherwise, against such Misuse, and
notwithstanding any other provisions in this Agreement, Distributor agrees to
provide Global and ExxonMobil with any assistance which, in the opinion or
judgment of Global or ExxonMobil, is necessary to protect ExxonMobil’s right,
title and interest in and to the Proprietary Marks.  ExxonMobil shall be
entitled in such event to retain all monetary recovery from any misusing third
party by way of judgment, settlement or otherwise.  Distributor shall have no
right to, and hereby agrees that it will not (except as requested by Global or
ExxonMobil), take any action, with respect to any apparent or threatened Misuse
of any Proprietary Mark.  Distributor shall have no recourse against Global,
ExxonMobil, their respective agents, officers, directors, and employees or third
parties under their control in the event ExxonMobil chooses not to act against
any apparent or threatened Misuse of any of the Proprietary Marks or if any
third party challenges the right of ExxonMobil, Global or Distributor to use any
of the Proprietary Marks

 

(f)                                    In the event that Global determines in
its sole discretion that legal action is necessary to enforce its rights under
this Section 11 against Distributor or any of Distributor’s Franchise Dealers,
Distributor agrees to pay Global’s (or any of its Affiliates’) reasonable costs
and attorney’s fees incurred in connection therewith.

 

(g)                                 Distributor shall have neither the right to
use or display at marinas, nor the right to authorize or permit the use or
display at marinas by Franchise Dealers of, Proprietary Marks and shall not
sell, and shall cause its Franchise Dealers not to sell, Products at marinas.

 

(h)                                 To permit Global to carry out its rights to
protect its Proprietary Marks from diminution, dilution, or destruction by
misuse or failure by those to whom permission to display them has been granted
under this Agreement, Distributor agrees that upon request by Global (but not
more frequently than twice each year) it will provide Global with a list of the
names and addresses of Franchise Dealers to whom Distributor has provided
Proprietary Marks and where such Distributor Mobil-Branded Outlets are
displaying such Proprietary Marks as the source of the Products sold.

 

(i)                                     Without affecting Distributor’s
obligations, set out in Section 11(a) and 11(j) to immediately stop using the
Proprietary Marks and to procure that its Franchise Dealers immediately stop
using the Proprietary Marks if Distributor, for whatever reason, ceases to
display or authorize the display of Proprietary Marks at any Distributor
Mobil-Branded Outlet, then Distributor will notify Global in writing within
thirty (30) days of that event.

 

(j)                                     Except as may be expressly permitted by
Global and, pursuant to the BFA, ExxonMobil, Distributor shall not, and shall
procure that its Franchise Dealers shall not, use the Proprietary Marks as part
of Distributor’s or any Franchise Dealer’s corporate or other name.

 

(k)                                  Distributor shall, and shall cause its
Franchise Dealers to, immediately stop using the Proprietary Marks relating to
any Business at any Distributor Mobil-Branded Outlet if:

 

(1)                                  this Agreement is terminated or the Term
expires and is not renewed or extended; or

 

(2)                                  Global withdraws its approval to use or
operate that usiness at that outlet under Section 1(e) or ExxonMobil withdraws
its approval pursuant to the BFA; or

 

(3)                                  Participant or its Franchise Dealer(s)
stops operating that Business at that outlet;

 

and, in any such event, to follow any de-branding requirements that may then be
applicable.

 

(l)                                     Distributor’s right to use the
Proprietary Marks under this Agreement is non-exclusive. Distributor
acknowledges that ExxonMobil (or Exxon Mobil Corporation as the case may be) is
the exclusive owner of the Proprietary Marks, and no Global or ExxonMobil act,
or failure to act, will give Distributor or any Franchise Dealer any ownership
interest or right in the Proprietary Marks. All goodwill resulting from the use
of the Proprietary Marks by Distributor or its Franchise Dealers shall inure to
the benefit, and is the property, of ExxonMobil (or its Affiliates as the case
may be). ExxonMobil may, at any time or from time to time, change any
Proprietary Marks used in connection with the Products or any Business. In case
of any change, Distributor shall immediately use, and cause its Franchise
Dealers to immediately use, the Proprietary Marks as changed.

 

11

--------------------------------------------------------------------------------


 

(m)                               Distributor’s use of any of the Proprietary
Marks in conjunction with any uniforms, business cards or business stationary at
all times shall be subject to and in accordance with the terms of this Agreement
and all standards set forth by Global, ExxonMobil or their respective
Affiliates, as such standards may be amended by Global, ExxonMobil or their
respective Affiliates, in their sole discretion, from time to time.  All
uniforms used in connection with the Businesses bearing any of the Proprietary
Marks shall be purchased solely and exclusively from an ExxonMobil approved
vendor.

 

(n)                                 Participant hereby acknowledges that failure
on the part of Distributor or its Franchise Dealer(s) to use any Proprietary
Mark in accordance with the provisions of this Agreement will cause irreparable
injury to Global  and/or ExxonMobil and that any court of competent jurisdiction
may, at the request of either Global or ExxonMobil, enforce the provisions of
this Agreement by the entry of a temporary or permanent injunction against
Distributor and in favor of Global and/or ExxonMobil.  Distributor agrees not to
contest the appropriateness of injunctive relief but may contest whether it has
failed to use the Proprietary Marks in accordance with the provisions of this
Agreement.  Distributor will incorporate in its agreements with each Franchise
Dealer the undertakings and obligations provided in this Agreement (including
this Section 11).  Distributor agrees to immediately notify Global of any
Franchise Dealer failing to comply with any such undertaking or obligation and
agrees to assist Global and/or ExxonMobil in its enforcement thereof.

 

12.                               MARKET DEVELOPMENT AND REPRESENTATION.

 

(a)                                  A primary business purpose of Global is to
optimize effective and efficient distribution and representation of its Products
through planned market and image development, in furtherance of this business
purpose, Distributor and Global agree as follows:

 

(1)                                  While it is not a requirement of this
Agreement, Global believes that it is important for Distributor to have, and
periodically update, a market development plan. The plan should provide for the
selection and acquisition, or otherwise securing by Distributor for the purposes
of branding under this Agreement, of “strategic sites” (as defined from time to
time by Global) as Distributor Mobil-Branded Outlets, and should provide for the
development of optimal facilities, effective operating practices, and the
necessary financial and management resources necessary to comply with the Core
Values and all other provisions of this Agreement.

 

(2)                                  Unless pursuant to specific prior written
authorization from Global, Distributor shall not, directly or indirectly, sell
or supply, or cause to be sold or supplied, any Products purchased from Global
to any person or entity currently having a PMPA Franchise Agreement directly
with Global or any of its Affiliates, which Franchise Agreement pertains to a
specific retail outlet(s) (for example, but not by way of limitation, a direct
served dealer outlet of Global). The reference to “entity” in the preceding
sentence shall be deemed to include any other entity owned or controlled by the
person or entity having the aforementioned PMPA Franchise Agreement directly
with Global or any of its Affiliates.

 

(3)                                  Unless pursuant to specific prior written
authorization from Global, Distributor shall not, directly or indirectly, sell
or supply, or cause to be sold or supplied, any Products purchased from Global
to any retail outlet(s) other than Distributor Mobil-Branded Outlets (for
example, but not by way of limitation, a Mobil-branded outlet served by another
Mobil branded distributor).

 

(b)                                 Distributor shall cause all Distributor
Mobil-Branded Outlets to meet the following minimum image requirements (unless
such compliance will result in the Distributor or Franchise Dealer, as the case
may be, being in breach of any federal, state, county or local laws, statutes,
ordinances, codes, regulations, rules, orders, or permits) or Distributor shall
lose the right to use or display Proprietary Marks or to grant to its Franchise
Dealers the right to use or display Proprietary Marks at any such Distributor
Mobil-Branded Outlet(s) failing to meet these requirements:

 

(1)                                  Paved driveways with safe and good ingress
and egress; and

 

(2)                                  Permanent building which is structurally
sound and complies with all fire, building and zoning codes and ordinances; and

 

(3)                                  Clean premises free of debris, trash, and
fire hazards; and

 

12

--------------------------------------------------------------------------------


 

(4)                                  Modern restrooms for men and women
available to the general public; and

 

(5)                                  Offer all grades of Mobil-branded motor
gasoline that may be in the Mobil product slate, as such slate may be set by
ExxonMobil and its Affiliates from time to time (consisting of three (3) grades
for the Mobil product slate as of the Effective Date); and

 

(6)                                  Posting, at all times, of actual motor fuel
prices, in numerals, in price sign systems (approved by Global in its sole
discretion) located on the premises of the Distributor Mobil-Branded Outlet(s);
any exception to this requirement must have the prior written authorization of
Global; and

 

(7)                                  Compliance, as to each site, no later than
the earlier of (A) the completion of any Demolish and Rebuild or other site
improvement work reasonably expected to require an investment by Distributor or
any Franchise Dealer of $100,000 or more and (B) the fifth anniversary of the
Effective Date, with all applicable standards as described in Schedule C
(“Facility Requirements”), which is incorporated herein and made a part of this
Agreement.

 

13.                               SERVICES BY EXXONMOBIL.

 

(a)                                  Global may, from time to time, make
available to Distributor, or assist Distributor in obtaining, the following:

 

(1)                                  Standard plans, specifications, equipment,
decor and signs identified with Mobil-branded retail outlets as ExxonMobil makes
available to Global under the BFA from time to time; and

 

(2)                                  Guidelines and materials to assist
Distributor in providing its employees, contractors and Franchise Dealers and
their employees and contractors franchise-management training as ExxonMobil
makes available to Global under the BFA from time to time; and

 

(3)                                  Standards Handbook, as ExxonMobil makes
available to Global under the BFA from time to time; and

 

(4)                                  Periodic individual or group advice,
consultation, data and other services as Global may deem necessary or
appropriate for Mobil-branded distributors; and

 

(5)                                  Materials, training, or consultation
related to best practices and recommended standards for wet stock management
issues.

 

(b)                                 At any time or from time to time, Global may
add, discontinue or change any of the services under Section 13(a) including,
without limitation, if ExxonMobil discontinues or changes any of such services
under the BFA and may impose conditions or criteria for the availability to
Distributor of any of such services. Global may have all or a portion of any
services provided by persons designated by Global. From time to time, Global may
charge Distributor fees, or require Distributor to pay fees, to Global’s third
party designee(s) in consideration for providing the services set out in Section
13(a).

 

14.                               PROMOTION OF PRODUCTS.

 

(a)                                  Distributor agrees to diligently promote
and cause its Franchise Dealers to diligently promote the sale of Products,
including through advertisements, all in accordance with the terms of this
Agreement.  Distributor hereby acknowledges and agrees that, notwithstanding
anything set forth herein to the contrary, to insure the integrity of ExxonMobil
trademarks, products and reputation, Global and ExxonMobil shall have the
authority to review and approve, in their sole discretion, all forms of
advertising and sales promotions that will use media vehicles for the promotion
and sale of any product, merchandise or services, in each case that (i) uses or
incorporates any Proprietary Mark or (ii) relates to any Business operated at a
Distributor Mobil- Branded Outlet.  Furthermore, for any significant advertising
campaign, sponsorship and/or promotion, Distributor shall submit in advance to
Global and ExxonMobil or their respective designee, for their written approval,
all materials prepared by or for Distributor.  These materials may include, but
are not limited to, any media (including TV, radio, internet or print),
professional or collegiate sports affiliations, and cultural or civic
sponsorships that would have regional or national reach and are associated with
any ExxonMobil brand, whether directly or indirectly.  Approval will be granted
(or not) within fifteen (15) business days from Global’s receipt of a request
from Distributor.  If no written approval is received from Global within the
applicable fifteen-business-day period, then the request shall be deemed denied.
Global’s consent shall be conditioned upon Global obtaining any required consent
from ExxonMobil pursuant to the BFA. Distributor

 

13

--------------------------------------------------------------------------------


 

shall expressly require all Franchise Dealers to (a) agree to such review and
control by Global and (b) comply with the notice requirements set forth in this
Section.  Distributor shall be responsible for compliance (both by Distributor
and by its Franchise Dealers) with any and all applicable federal, state, county
or local advertising laws, statutes, ordinances, codes, regulations, rules,
orders, or permits.

 

(b)                                 In promoting the Products and developing
markets under this Agreement (including in the use of business cards and
business stationary), (i) Distributor, in its role as branded wholesaler, shall
identify itself appropriately as a “Mobil-authorized branded wholesaler,” and
only as such and (ii) Distributor, in its role as dealer, and each Franchise
Dealer shall identify itself as a “Mobil-authorized dealer,” as the case may be,
and only as such.

 

15.                               CUSTOMER SERVICE AND COMPLAINTS.

 

(a)                                  While using any Proprietary Marks,
Distributor agrees:

 

(1)                                  To render appropriate, prompt, efficient,
and courteous service, at each Operated Mobil-Branded Outlet, to Distributor’s
customers for the Products, to respond expeditiously to all complaints of such
customers, making fair adjustment when appropriate, and otherwise conduct
Distributor’s business in a fair and ethical manner and maintain the Operated
Mobil-Branded Outlets in a manner which will foster customer acceptance of and
desire for the Products sold hereunder; and

 

(2)                                  To provide sufficiently qualified and
neatly dressed personnel in uniform at all Operated Mobil-Branded Outlets as
appropriate to render first class service to customers; and

 

(3)                                  To keep restrooms clean, orderly, sanitary
and adequately furnished with rest room supplies; and

 

(4)                                  To assist in maintaining a high level of
customer acceptance of Proprietary Marks by keeping the Operated Mobil-Branded
Outlets’ premises open for dispensing of the Products during such hours each day
and days a week as are reasonable considering customer convenience, competitive
conditions and economic consequences to Distributor; and

 

(5)                                  To execute all of the above in a manner
consistent with ExxonMobil’s National Standards Handbook referenced in Section
16(a).

 

(b)                                 Distributor also agrees that, as to any of
its Franchise Dealers, Distributor will include in its arrangements with such
Franchise Dealers the undertakings provided in this Section in respect of each
Franchised Mobil-Branded Outlet and will undertake the enforcement thereof.
Distributor further agrees that Global may revoke the right of Distributor to
display Proprietary Marks at any Operated Mobil-Branded Outlet(s), or to permit
the display of Proprietary Marks at any Franchised Mobil-Branded Outlet(s)
which, after reasonable notice by Global to Distributor to cure, continues to be
in violation of this Section 15.

 

(c)                                  Distributor shall not permit, and shall
cause its Franchise Dealers not to permit, at any Distributor Mobil-Branded
Outlet(s), the illegal sale of any tobacco products or alcoholic beverages,
including without limitation, sales in violation of any federal, state, county
or local laws, statutes, ordinances, codes, regulations, rules, orders, or
permits relating to youth access to tobacco products or alcoholic beverages.
Distributor shall promptly advise Global, and shall ensure that Franchise
Dealers promptly advise Distributor, of any citations or notifications of
violations received at any Distributor Mobil-Branded Outlet from any regulatory
authority resulting from any such tobacco sales or alcoholic beverage sales and
of the resolution of any such citations and notifications.

 

16.                               STANDARDS HANDBOOK.

 

(a)                                  Distributor shall conduct, and cause its
Franchise Dealers to conduct, any Business consistent with the commitments in
the Core Values and in accordance with the standards (the “Standards”) contained
in ExxonMobil’s National Standards Handbook as in effect from time to time
(“Standards Handbook”) and in any supplementary materials distributed by Global
from time to time (the “Supplementary Materials”).

 

(b)                                 Distributor acknowledges that ExxonMobil
may, from time to time, revise the contents of the Standards Handbook. The
revisions may include implementing new or modified requirements for the
operation of any of the Businesses under this Agreement. Distributor shall
comply with the Standards Handbook as revised and the Supplementary Materials,
if any. Global, at its sole discretion, may provide the Standards Handbook

 

14

--------------------------------------------------------------------------------


 

and Supplementary Materials in hard copy or electronically through the Internet
or other means of communications.

 

(c)                                  The Standards Handbook at all times is the
sole property of ExxonMobil. The Supplementary Materials, if any, at all times
are the sole property of Global.  Distributor shall control access to the
Standards Handbook, and cause its Franchise Dealers to control access.

 

(d)                                 Global may require, at its discretion,
Distributor and its Franchise Dealers to participate in an approved Mystery
Shopper Inspection Program to ensure the Standards contained in the Standards
Handbook are being met. Such participation shall be solely at the Distributor’s
expense.

 

17.                               TRAINING.

 

(a)                                  If Distributor has not previously been a
party to a Distributor PMPA Franchise Agreement with Global or, immediately
prior to the Effective Date of this Agreement, ExxonMobil, Distributor shall,
and shall cause the following persons to satisfactorily attend and complete an
initial franchise-management training program as may be designated by ExxonMobil
(the “ExxonMobil Branded Programs Training Course”) within six (6) months of
executing this Agreement:

 

(1)                                  The Distributor, if an individual, or the
designated Key Person; and

 

(2)                                  Each Franchise Dealer, if an individual, or
the designated Key Person; and

 

(3)                                  Any manager, contractor or employee of
Distributor at an Operated Mobil-Branded Outlet who is, or becomes, actively
involved in the management of the motor fuels business or any Related Businesses
at that retail outlet.

 

(b)                                 If any of the above has already attended the
aforementioned ExxonMobil Branded Programs Training Course those individuals are
exempt from this requirement.

 

(c)                                  At Distributor’s option, the initial
ExxonMobil Branded Programs Training Course can be conducted by the Distributor
or its designee, provided the Distributor or its designee has been certified by
Global and ExxonMobil to conduct such training.

 

(d)                                 Distributor shall pay, or cause the
above-mentioned persons who attend and complete the training programs referenced
in this Section 17 to pay, all expenses incurred, directly or indirectly, by
Distributor or such attendees in connection with attendance and participation in
any of the said training programs or meetings, including, without limitation,
costs and expenses of transportation, lodging, meals, wages and employee
benefits. Distributor shall also pay to ExxonMobil, or any ExxonMobil designee,
reasonable fees or charges that ExxonMobil, or any such designee, may impose
from time to time relating to any training under this Section 17.

 

18.                               DETERMINATION OF QUANTITY AND QUALITY.

 

The quantity and quality of Products sold hereunder shall be for all purposes
conclusively deemed to be the quantity and quality set forth in Global’s
documents of delivery unless:

 

(a)                                  Distributor gives Global notice of
Distributor’s claims within:

 

(1)                                  Forty-eight (48) hours after delivery for
shortages in quantity of Product; or

 

(2)                                  Ninety-six (96) hours after delivery (or
discovery in the case of any latent defect) for quality deficiencies; and

 

(b)                                 Distributor provides Global with reasonable
opportunity to inspect the Products and take test samples; and

 

(c)                                  For quality defects Distributor establishes
that the defect existed prior to delivery to Distributor.

 

15

--------------------------------------------------------------------------------


 

Time is of the essence in complying with this Section 18. Distributor’s notice
of quantity or quality claims should be sent to: Global Companies LLC, 800 South
Street, Suite 200, Waltham, MA 02454, Attn: Branded Wholesaler Manager.

 

19.                               QUALITY, GRADE, SPECIFICATION, OR NAME OF
PRODUCT.

 

Global shall have the right, at its sole discretion and at any time during the
Term, to change, alter, amend or eliminate any of the grades, or brands of
Products or any Proprietary Marks covered by this Agreement. Global may also, in
its sole discretion and from time to time, change or alter the quality or
specification of any of the Products covered by this Agreement. If any such
change or alteration materially affects the performance of such Products or the
needs of Distributor therefor for the purposes intended by Distributor,
Distributor may terminate this Agreement as to any Products so affected on
thirty (30) days’ prior written notice to Global. However, Distributor may not
terminate this Agreement for any change in quality or specification of any said
Products resulting from compliance with federal, state, county or local laws,
statutes, ordinances, codes, regulations, rules, orders, or permits. Global
shall give Distributor written notice of discontinuance of the manufacture of
any Products covered by this Agreement. This Agreement shall terminate as to
such Products when such notice is effective. Global and, pursuant to the BFA,
shall have the right to enter any Distributor Mobil-Branded Outlet during normal
operating hours for the purpose of obtaining a sample or samples of any Products
available for sale under Proprietary Marks at any such Distributor Mobil-Branded
Outlet(s). Distributor will include in its arrangements with its Franchise
Dealers the right of Global and, pursuant to the BFA, ExxonMobil to enter the
Franchised Mobil-Branded Outlets of such Franchise Dealers during normal
operating hours for the sole purpose stated in the preceding sentence of this
Section and agrees to assist in the enforcement thereof.

 

20.                               TECHNOLOGY AND COMMUNICATIONS.

 

Distributor acknowledges that the use of current technology and communications
systems in the operation of the Businesses is of critical importance.
Distributor further acknowledges that technology and communications systems are
expected to change over time requiring periodic addition, replacement, or
updating of equipment or systems used in the Businesses. Accordingly, if
required by Global in writing from time to time, Distributor shall comply with
the following:

 

(a)                                  Install and maintain in good operating
condition and at Distributor’s expense at Distributor’s principal place of
business:

 

(1)                                  A facsimile machine for sending and
receiving written communications; and

 

(2)                                  Equipment that allows access to the
internet or other electronic-transmission or data-communications systems
designated by Global from time to time.

 

(b)                                 Subscribe, at Distributor’s expense at
Distributor’s principal place of business, to a voicemail system for
transmitting and receiving telephonic communications.

 

(c)                                  Make other reasonable expenditures or
investments to update equipment, technology and communications systems at
Distributor’s principal place of business. Make other reasonable expenditures or
investments at any and all Distributor Mobil Branded-Outlets, including without
limitation, the addition, replacement or updating of point of purchase
equipment, pump dispensing technology, credit and cash processing equipment and
software.

 

21.                               EXISTING FRANCHISE DEALER AGREEMENTS; NEW
DISTRIBUTOR MOBIL-BRANDED OUTLETS.

 

(a)                                  Distributor shall enter into a written
agreement with each Franchise Dealer. The agreement must:

 

(1)                                  Be consistent with this Agreement and
Quality Control Procedures for Gasolines and Diesel Fuel referenced in Section
37; and

 

(2)                                  Require the Franchise Dealer’s commitment
to the Core Values; and

 

(3)                                  Impose on each Franchise Dealer the
requirements and obligations as specified in this Agreement, including without
limitation, complying with the Standards, complying with the minimum image
requirements, complying with the insurance requirements, and allowing Global and
ExxonMobil entry to its respective Franchised Mobil-Branded Outlet(s) for the
purposes specified in this Agreement.

 

16

--------------------------------------------------------------------------------


 

(b)                                 If on the Effective Date a Franchised
Mobil-Branded Outlet is covered by an existing agreement between the Franchise
Dealer and Distributor that does not conform to Section 21(a) Distributor shall,
in respect to that Franchise Dealer:

 

(1)                                  Require compliance with the provisions of
this Agreement to the full extent allowed by the existing agreement during its
term; and

 

(2)                                  Use best efforts to have that Franchise
Dealer enter into an agreement in accordance with Section21(a) as soon as
reasonably possible; and

 

(3)                                  Upon the expiration or other termination of
the existing agreement, enter into a new agreement with that Franchise Dealer
only in accordance with Section 21(a).

 

(c)                                  Distributor shall cause each Distributor
Mobil-Branded Outlet to be operated in strict compliance with this Agreement
upon the following timing;

 

(1)                                  For all Distributor Mobil-Branded Outlets
previously approved by ExxonMobil, or any of its Affiliates, under a previous
PMPA Franchise Agreement, within a reasonable time not to exceed ninety (90)
days from the Effective Date unless:

 

(i)                                     A written policy of ExxonMobil from time
to time provides for an additional compliance period; or

 

(ii)                                  Section 21(c)(3) applies.

 

(2)                                  For all Distributor Mobil-Branded Outlets
approved by Global under Section 1(e) and by ExxonMobil pursuant to the BFA on
or after the Effective Date, a reasonable period, not to exceed ninety (90) days
from the date of Global’s and, pursuant to the BFA, ExxonMobil’s approval of
that retail outlet; and

 

(3)                                  For all Franchised Mobil-Branded Outlets
covered by existing non-conforming agreements under Section 21(b), a reasonable
period of time, not to exceed ninety (90) days, from the date of the expiration
or other termination of that agreement.

 

22.                               INSURANCE REQUIREMENTS.

 

(a)                                  During the Term, in addition to any other
insurance or surety bonding required by applicable federal, state, county or
local laws, statutes, ordinances, codes, regulations, rules, orders, or permits,
Distributor will carry and maintain in full force and effect, with companies
satisfactory to Global, solely at Distributor’s expense, and in a form
satisfactory to Global:

 

(1)                                  Commercial General Liability insurance
including, but not limited to, coverage for the sale of motor fuel products and
lubricants (including the Products), operation of the Businesses, retail motor
fuel stores and the premises at each Operated Mobil-Branded Outlet, garage
liability (if applicable) completed operations and contractual liabilities, with
minimum policy limits of two million dollars ($2,000,000) providing coverage for
injury, death or property damage resulting from each occurrence. In the event
Distributor has alcoholic beverages for sale at any Operated Mobil-Branded
Outlet, the insurance policy will be endorsed to include coverage with minimum
policy limits of one million dollars ($1,000,000) for liabilities arising out of
the dispensing or selling of alcoholic beverages including, without limitation,
any liabilities imposed by a dram shop or alcoholic beverage control act.

 

(2)                                  Business Auto Liability insurance coverage
for operation of vehicles hired, owned and non-owned with minimum policy limits
of two million dollars ($2,000,000), including the MCS-90 endorsement or other
acceptable evidence of financial responsibility as required by the Motor Carrier
Act of 1980 and the Pollution Liability Broadened Coverage endorsement,
providing coverage for injury, death or property damage resulting from each
occurrence, Business Auto coverage with appropriate endorsements is required if
any motor vehicles, including, without limitation, fuel delivery vehicles and
tow vehicles, are used in the operation of any of the Businesses.

 

17

--------------------------------------------------------------------------------


 

(3)                                  Garagekeepers Legal Liability insurance (if
any of the Operated Mobil-Branded Outlets include service bays) including but
not limited to, coverage for fire, theft, riot, vandalism and collision with
limits of at least fifty thousand dollars ($50,000) for each occurrence.

 

(4)                                  Workers Compensation and Employers
Liability insurance, or similar social insurance, for all Distributor’s
employees engaged in performing services, in accordance with applicable law,
which may be applicable to Distributor’s employees with a waiver of subrogation
and/or contribution against Global where such waiver is permitted by law.

 

(5)                                  Commercial Storage Tank Pollution Liability
insurance coverage with policy limits of at least one million dollars
($1,000,000) on a continuous and uninterrupted basis insuring Distributor for
environmental legal liabilities arising out of but not limited to, the sale of
motor fuel products and lubricants, ownership and operation of the Businesses,
retail motor fuel stores and the premises at each Operated Mobil-Branded Outlet.

 

(b)                                 Distributor may meet its obligations for
environmental impairment insurance coverage for underground storage tanks under
Section 22(a)(5) by participation in an Environmental Protection Agency (“EPA”)
approved state financial assurance fund or other EPA-approved method to
demonstrate financial responsibility or by satisfying any of the other financial
assurance test requirements of the EPA’s Financial Responsibility Regulations
(40 CFR Part 280). Upon request by Global, Distributor shall promptly furnish
Global with documentation satisfactory to Global evidencing:

 

(1)                                  Distributor’s participation in a state
approved financial assurance fund or other EPA-approved method to demonstrate
financial responsibility; or

 

(2)                                  Compliance with the EPA’s financial
assurance test requirements.

 

If at any time Distributor ceases participating in an approved state financial
assurance fund or other EPA- approved method to demonstrate financial
responsibility or stops meeting the EPA’s financial assurance test requirements,
as the case may be, Distributor promptly shall obtain the insurance required
under Section 22(a)(5) and provide Global with evidence of insurance in
accordance with Section 22(a)(5). The term “underground storage tank” includes
all piping, lines and accessories connected to or made a part of a petroleum
underground storage tank.

 

(c)                                  Global may from time to time require
Distributor, and/or cause Distributor to require any of its Franchise Dealers,
to carry additional types and amounts of insurance coverage, including
modifications to existing insurance under this Section, as Global considers
reasonable in the circumstances.

 

(d)                                 Each policy of insurance described in this
Section 22 shall name Global and, if requested by Global, ExxonMobil as
additional insured (except Workers Compensation and Employers Liability) and
shall be primary as to all other policies that may provide coverage. Distributor
shall pay, and shall cause its Franchise Dealers to pay, all premiums and
assessments charged for the insurance policy or policies when due.

 

(e)                                  Distributor shall comply, and cause its
Franchise Dealers to comply, with all policy terms and conditions and the
directions of the insurance carrier, its ratings bureau and the National Fire
Protection Association, Distributor, or its Franchise Dealer(s) as the case may
be, shall bear all claims, losses or damages that are not recoverable from
Distributor’s, or the Franchise Dealer’s, as the case may be, insurers due to
the application of a deductible clause or to Distributor’s, or the Franchise
Dealer’s, failure to observe the terms and conditions of the insurance coverage.
Distributor shall indemnify and defend Global and ExxonMobil for all these
unrecoverable claims, losses or damages, including without limitation any
arising from Franchise Dealers. Without limiting the general requirements of
this Section 22, Global may reject any policies which contain deductibility
clauses, conditions or exclusions, or that are underwritten by insurance
companies, that are unacceptable in Global’s sole determination. Upon rejection
of a policy, Distributor promptly shall procure, and cause its Franchise
Dealer(s) to promptly procure, a policy with provisions and by an underwriter
acceptable to Global. Global’s receipt or acceptance of any policy or evidence
of insurance is not a waiver by Global of any requirement under this Section 22
or of its right to reject the policy as unacceptable and does not affect
Distributor’s, or its Franchise Dealer’s as the case may be, liability for
claims, losses or damages that are or would have been covered by Distributor’s,
or such Franchise Dealer’s, full compliance with this Section 22.

 

(f)                                    During the Term, each insurance policy
and certificate of insurance of Distributor must specify the insurance will not
be terminated, canceled or materially changed without ten (10) days’ prior
written notice to Global.

 

18

--------------------------------------------------------------------------------


 

If a policy or policies is/are terminated, canceled or materially changed,
Distributor shall promptly, prior to the termination, cancellation or change of
that policy, procure a new or substitute policy containing at least the same
coverage as the previous policy. The new policy must begin coverage prior to the
expiration of the previous policy or prior to the effective date of the material
change as applicable. Distributor shall cause all of its Franchise Dealers to
comply with this Section 22(f) with respect to each insurance policy and
certificate of insurance.

 

(g)                                 Prior to the Effective Date, and at any time
upon request by Global, Distributor shall furnish to Global, or its
representative, certified copies of the required insurance policies, and/or
certificates of insurance, including without limitation, those of its Franchise
Dealers, specifying the types and amounts of coverage in effect, expiration
dates, confirmation that each policy complies with the requirements of this
Section (or the relevant section of Distributor’s franchise agreement with the
Franchise Dealer as the case may be), and specifying that no insurance shall be
terminated, canceled or materially changed during the Term without ten (10)
days’ prior written notice to Global.

 

(h)                                 Nothing in this Section 22 in any way limits
or waives Distributor’s legal or contractual responsibilities to Global or
others.

 

(i)                                     Distributor shall cause its Franchise
Dealers, with respect to operations at Franchised Mobil-Branded Outlets, to
carry insurance of the types and in at least the minimum limit amounts set forth
in Section 22(a) except that the minimum limits applicable to 22(a) (1) and (2)
shall be one million dollars ($1,000,000), and as otherwise required by Global,
and shall require compliance with the other provisions of this Section,
including, without limitation, naming Global and, if requested by Global, 
ExxonMobil as additional insured (except workers compensation and employers
liability) on each policy of insurance.

 

(j)                                     Without limiting any other remedy
available to Global, including termination or non-renewal of this Agreement and
the Franchise Relationship, Global may debrand any Distributor Mobil-Branded
Outlet(s) that fails to comply with the provisions of this Section 22,

 

(k)                                  If Distributor, for any reason, fails to
procure and maintain required insurance satisfactory to Global, Global may, at
Global’s election and upon notice to Distributor, immediately procure the
required insurance. Upon Global’s request, Distributor promptly shall furnish
Global with all information relating to Distributor or the Businesses requested
by Global in connection with the procurement of any required insurance. Upon
written demand, Distributor shall immediately reimburse Global for the costs of
procuring the insurance. Global’s right to procure insurance under this Section
22 may not be construed as an obligation by Global to procure any insurance and
does not preclude Global from exercising other rights or remedies it may have
under this Agreement including debranding of the retail outlets) in question,
termination or non-renewal of this Agreement and the Franchise Relationship.
Global’s election not to procure any insurance under this Section 22 may not be
construed as:

 

(1)                                  A waiver of Distributor’s obligations under
Sections 22 and 23; or

 

(2)                                  Limiting Global’s right to exercise any
other right or remedy including debranding of the retail outlet(s) in question,
termination or non-renewal of this Agreement and the Franchise Relationship.

 

(l)                                     Global is entitled to the full coverage
of any insurance procured by Distributor, its Franchise Dealers or Global under
this Section 22 but in no event less than the minimum coverage required by
Section 22(a). The minimum limits specified in Section 22(a) do not limit or
affect Global’s right to full insurance coverage or Global’s rights under
Section 23. If Distributor does not own or lease transport to carry the
Products, Distributor shall cause any person engaged by Distributor to carry the
Products at all times to maintain insurance at levels required by the Hazardous
Materials Transportation Act,

 

(m)                               The insurance coverages specified in this
Agreement are required to the extent they are reasonably available as determined
solely by Global.

 

23.                               INDEMNIFICATION.

 

(a)                                  Distributor assumes the risk of and sole
responsibility for maintaining and operating, all real property, fixtures,
tanks, equipment, and personal property used in connection with, or in any way
related to, its operations, conduct or business or the operations, conduct or
business of its Franchise Dealers, in a safe condition free of all hazards and
risks and in compliance with all applicable federal, state, county and local

 

19

--------------------------------------------------------------------------------


 

laws, statutes, ordinances, codes, regulations, rules, orders, and permits. Such
responsibility will include, but not be limited to, providing tanks safe and fit
for the storage and handling of Products. While Global shall have the right to
refuse to make sales hereunder at any time when in Global’s, or its
representative’s, sole judgment Distributor’s or any of its Franchise Dealer’s
fixtures, tanks, equipment or personal property are unsafe for the delivery of
Products, Global shall have no obligation to do so.

 

(b)                                  Distributor assumes the risk of and sole
responsibility for and agrees to defend (with counsel acceptable to Global,
unless such defense, but not Global’s defense costs, is waived by Global)
indemnify, release and hold harmless (1) Global; (2) its Affiliates, (3) any
other third party that Global is required to indemnify under the BFA and (4)
Global’s, any of its Affiliates’ and such third parties’ respective officers,
directors, control persons, employees, agents, representatives, successors and
assigns ((2), (3) and (4) together hereinafter “Global’s Associates”) from and
against any and all expenses, costs (including, without limitation, professional
fees), penalties, fines (without regard to the amount of such fines),
liabilities, claims, demands and causes of action, at law or in equity
(including, without limitation, any arising out of the Comprehensive
Environmental Response Compensation and Liability Act (CERCLA), the Resource
Conservation and Recovery Act (RCRA), the Clean Air Act, or any other federal,
state, county or local laws, statutes, ordinances, codes, regulations, rules,
orders, or permits), which may be asserted against Global or Global’s Associates
by any person for injuries, death, loss, or damage of any kind or character to
person, property, or natural resources, by whomever suffered or asserted
(including without limitation Distributor, its Franchise Dealers or their
agents, contractors, employees, invitees, licensees, and/or trespassers),
resulting from, related to or arising out of the operations, conduct or business
of Distributor or its Franchise Dealers or the condition of any real property,
fixtures, tanks, equipment and personal property of Distributor or its Franchise
Dealers, which is used in connection with, or in anyway related to, the
operations, conduct or business of Distributor or its Franchise Dealers, this
Agreement or its breach by Distributor or its Franchise Dealers.

 

Distributor’s obligations under this Section 23 of this Agreement will fully
apply and Distributor will fulfill its obligations thereunder even if Global or
Global’s Associates are jointly or concurrently negligent, (WHETHER BY ACT OR
OMISSION) or jointly or concurrently guilty of willful misconduct (WHETHER BY
ACT OR OMISSION), but not if Global or Global’s Associates are solely negligent
or solely guilty of willful misconduct,

 

24.                               TRANSFER/ASSIGNMENT.

 

This Agreement shall not be transferred or assigned or sold by Distributor in
whole or in part, directly or indirectly (including, without limitation, as a
result of any change in control of Distributor or any of its Affiliates), except
with the prior written consent of Global, which consent shall be provided in
accordance with the manner provided by any applicable state law or, if
applicable state law does not provide for any manner, Global may withhold or
delay any such consent in its sole discretion.  Distributor shall furnish to
Global information as may be reasonably required for Global to evaluate the
character, financial ability, and business experience of any proposed assignee.
Such information shall be provided in a timely fashion that allows Global to
determine whether it will consent to the proposed assignment within the time
period, if any, specified in any applicable state law.  Global may assign this
Agreement in whole or in part upon ten (10) days prior written notice to
Distributor.

 

25.                               WAIVER.

 

No waiver by either party of any breach of any of the covenants or conditions
herein contained to be performed by the other party shall be construed as a
waiver of any succeeding breach of the same or any other covenant or conditions.
All waivers must be in writing.

 

26.                               LAWS.

 

(a)                                  Distributor agrees that in receiving,
storing, handling, offering for sale, selling, delivering for use or using
itself Products purchased from Global under this Agreement, Distributor will
comply, and cause its employees and Franchise Dealers to comply, with all
applicable federal, state, county and local laws, statutes, ordinances, codes,
regulations, rules, orders, and permits.

 

(b)                                 Distributor will defend (with counsel
acceptable to Global, unless such defense, but not Global’s defense costs, is
waived by Global) indemnify, release and hold harmless Global and Global
Associates, from and against any and all expenses, costs (including, without
limitation, professional fees), penalties, fines (without

 

20

--------------------------------------------------------------------------------

 

 

regard to the amount of such fines), liabilities, claims, demands, and causes of
action, at law or in equity including, without limitation, any arising out of
the Comprehensive Environmental Response Compensation and Liability Act
(CERCLA), the Resource Conservation and Recovery Act (RCRA), or the Clean Air
Act) for Distributor’s failure to comply with Section 26(a), and such failure by
Distributor to comply shall also entitle Global to terminate this Agreement and
the Franchise Relationship.

 

(c)                                  If at any time Global determines that due
to governmental regulations, it is unable to increase the price of any of the
Products deliverable under this Agreement by an amount which is sufficient in
Global’s judgment to reflect increase in either (a) the cost of such Products to
Global or Global’s supplier or (b) the fair market value of such Products, which
have occurred since the Effective Date or the date of the last increase in the
price of such Products whichever is later, Global may cancel this Agreement and
the Franchise Relationship upon thirty (30) days written notice to Distributor,
or may suspend this Agreement while such limitation is in effect.

 

27.                               NOTICES.

 

All written notices required or permitted to be given by this Agreement shall be
given only by personal delivery (to an officer or manager in the case of
Global), certified mail, express mail, air courier, telegram or facsimile
transmission and shall be deemed given respectively when the notice is
personally delivered or deposited in the mail or with the air courier service or
telegraph company, postage or charges prepaid, with confirmation of delivery
requested, or transmitted via facsimile machine with confirmation sheet
confirming completed and proper transmission, and directed to the party for whom
intended at the address set forth above or to such other address as may be
furnished by either party to the other in writing in accordance with the
provisions of this Section. The date upon which the notice is deemed given
hereunder shall be deemed the date of giving such notice, except for notice of
change of address, which must be received to be effective. All notices under
this Section should be directed to:

 

 

To Global:

 

Global Companies LLC

 

 

 

800 South Street, Suite 200

 

 

 

Waltham, MA 02453

 

 

 

Attn: Branded Wholesaler Manager

 

 

 

Fax: 781-398-9000

 

 

 

 

 

With a copy to:

 

Global Companies LLC

 

 

 

800 South Street, Suite 200

 

 

 

Waltham, MA 02453

 

 

 

Attn: General Counsel

 

 

 

Fax: 781-398-9205

 

 

 

 

 

To Distributor:

 

Alliance Energy LLC

 

 

 

404 Wyman Street

 

 

 

Suite 425

 

 

 

Waltham, MA 02451

 

 

 

Attn: Andrew Slifka

 

 

 

Fax:

 

 

 

 

 

With a copy to:

 

Alliance Energy LLC

 

 

 

404 Wyman Street

 

 

 

Suite 425

 

 

 

Waltham, MA 02451

 

 

 

Attn: General Counsel

 

 

 

Fax:

 

28.                               TERMINATION.

 

(a)                                  This Agreement and the Franchise
Relationship shall terminate upon expiration of the Term.

 

(b)                                 This Agreement and the Franchise
Relationship may be terminated by Global:

 

(1)                                  Upon transfer or assignment of this
Agreement by Distributor contrary to Section 24; or

 

21

--------------------------------------------------------------------------------


 

(2)                                  If Distributor or any Key Person, manager,
or stockholder makes any false or misleading statement or representation (by act
or by omission) which induces Global to enter into this Agreement, or which is
relevant to the Franchise Relationship between the parties hereto; or

 

(3)                                  If Distributor becomes insolvent; or

 

(4)                                  If Distributor fails to pay in a timely
manner any sums when due hereunder; or

 

(5)                                  If Distributor defaults in any of its
obligations under this Agreement; or

 

(6)                                  If Distributor or any Key Person is
declared incompetent to manage its property or affairs by any court, or if
Distributor or any Key Person is mentally or physically disabled for three
(3) months or more to the extent that Distributor is unable to provide for the
continued proper operation of the Businesses; or

 

(7)                                  Under the circumstances described as causes
for termination by Global in any Section of this Agreement; or

 

(8)                                  If Distributor or any Key Person dies and
there is not at least one other Key Person identified or, in the event there is
no other Key Person then identified, a replacement Key Person reasonably
acceptable to Global is not identified by Distributor within 90 days of the
death of a sole Key Person; or

 

(9)                                  If Distributor or any Key Person, manager,
or stockholder engages in fraud or criminal misconduct relevant to the operation
of the Businesses; or

 

(10)                            If Distributor or any Key Person, manager, or
stockholder is convicted of a felony or of a misdemeanor involving fraud, moral
turpitude or commercial dishonesty, whether or not the crime arose from the
operation of the Businesses; or

 

(11)                            If Distributor breaches Section 11 by willfully
committing an act of misbranding of the Products; or

 

(12)                            If there occurs any other circumstance under
which termination of a Franchise is permitted under the provisions of the PMPA;
or

 

(13)                            Global loses the right to grant the right to use
the Proprietary Marks due to termination of the BFA or otherwise.

 

(c)                                  If Global has cause to believe that
Distributor has engaged in fraudulent, unscrupulous or unethical business
practices (which shall include but not be limited to practices forbidden by
federal, state, county or local laws, statutes, ordinances, codes, regulations,
rules, orders, or permits), Global may, at its sole discretion, give Distributor
written notice of its belief. Following the receipt of such notice, Distributor
shall be given reasonable opportunity to discuss the matter with Global’s
representatives, in following such discussions (or reasonable opportunity
therefor) and after such investigation of the matter as is reasonable under the
circumstances, Global reaches a good faith conclusion that Distributor has
engaged in one or more such practices, Global shall have the right to terminate
this Agreement.

 

(d)                                 Any termination of this Agreement shall be
preceded by such notice from Global as may be required by law.

 

(e)                                  Upon the expiration of the Term or upon
termination hereof, Global and, pursuant to the BFA, ExxonMobil shall have the
right, at its option, to enter, during normal operating hours, upon any premises
at which the Proprietary Marks are displayed (including, without limitation all
Distributor Mobil-Branded Outlets), and to remove, paint out, or obliterate any
signs, symbols or colors on said premises or on the buildings or equipment
thereof which in Global’s or ExxonMobil’s opinion would lead a purchaser to
believe that the Products are being offered for sale at such premises.
Distributor shall cause its Franchise Dealers to grant Global and ExxonMobil
such a right of entry.

 

(f)                                    In the event Distributor is terminated
pursuant to Section 28(b)(11) for willful misbranding (whether said willful
misbranding is the sole reason for termination or is cited in combination with
other reasons), Global will suffer substantial damages which are anticipated to
be difficult and time consuming to prove with

 

22

--------------------------------------------------------------------------------


 

exactitude. Furthermore, both parties are desirous of avoiding what they believe
will be the disproportionate cost of possible litigation and legal fees which a
future dispute over the magnitude of such damages would engender. The parties,
therefore, have determined that if Distributor is terminated as aforesaid, it
must pay to Global as liquidated damages, and not as a penalty, within thirty
(30) days of demand by Global a sum to be determined in the following manner:

 

The monthly average of the total number of gallons of Products purchased by
Distributor from Global during the number of whole calendar months from the
Effective Date until the effective date of the termination will be determined.
This monthly gallonage average will be multiplied by $ **, The resulting amount
will be multiplied by the number of whole months remaining between the effective
date of the termination and the Expiration Date. Both Distributor and Global
agree that such a calculation of damages will yield liquidated damages, which
are reasonable in light of the anticipated or actual harm to Global, whenever
during the Term a termination as aforesaid may occur.

 

(g)                                 Termination of this Agreement by either
party for any reason shall not relieve the parties of any obligation theretofore
accrued under this Agreement.

 

29.                               CLAIMS AND DISPUTE RESOLUTION.

 

(a)                                  Claims.

 

(1)                                  As used in this Section, “claim(s)” shall
be construed broadly and shall include but not be limited to a demand for money,
property, equitable relief, or any interest, whether fixed or contingent, to
which a party asserts a right.

 

(2)                                  All claims by Distributor or by Global
arising out of or relating to this Agreement and the Franchise Relationship
between the parties created thereunder are barred unless asserted within 12
months after the event, act or omission to which the claim relates and in
accordance with the dispute resolution procedure set forth below.

 

(b)                                 Dispute Resolution.

 

(1)                                  All claims by Distributor or by Global
arising out of or relating to this Agreement and the Franchise Relationship
between the parties created thereunder which cannot be settled through
negotiation shall, unless the provisions of Section 29(b)(1)(vi) apply, first be
submitted to mediation administered by the American Arbitration Association
(“AAA”) under its Commercial Mediation Procedures before resorting to
arbitration, or in the case of matters exclusively governed by the PMPA,
litigation. The following principles shall apply in respect of any mediation
hereunder:

 

(i)                                     Mediation under this provision shall not
be available unless the matter in controversy exceeds the sum or value of
$5,000.

 

(ii)                                  Unless otherwise agreed to by the parties,
the mediation shall last no longer than two days.

 

(iii)          The mediator shall be appointed by the AAA keeping in mind the
location and convenience of the parties and the location of the Distributor
Mobil-Branded Outlet(s) to which the claim relates. The parties prefer that any
mediator appointed hereunder be an individual with judicial experience or one
who has been a member of the bar for at least 25 years.

 

(iv)                              Each party shall include among its
representatives in the mediation proceeding an individual authorized to settle
the matter in dispute.

 

(v)                                 Irrespective of which party commences the
mediation procedure, the filing fee required to be paid to the AAA shall be paid
by Global. All other costs of the mediation, including any fees to be paid to
the mediator, shall be shared equally by the parties. Each party shall be
responsible for any attorney’s fees it may incur.

 

23

--------------------------------------------------------------------------------


 

(vi)                              If either party believes it will be prejudiced
or in any way adversely affected by the mediation procedure because of delay,
expense incurred, time requirements or any other legitimate concern, that party
may, by notice to the other, proceed directly to arbitration,

 

(2)                                  All claims by Distributor or by Global
arising out of or relating to this Agreement and the Franchise Relationship
between the parties created thereunder, except for claims exclusively governed
by the PMPA and claims by Global seeking relief when time is of the essence,
including but not limited to claims of trademark misuse, claims which relate to
the existence of environmental concerns, claims relating to the conduct on the
Distributor Mobil-Branded Outlet(s) of illegal activities, or actions seeking to
evict a dealer claimed to be in wrongful possession of the premises, which are
not resolved by negotiation or mediation, may be asserted only in an arbitration
proceeding to be conducted in accordance with the provisions of this
Section 29(b).

 

(i)                                     Any such claims by Distributor or by
Global shall be resolved only by arbitration administered by the AAA under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The decision
of the arbitrator shall be final and shalt be binding on the parties.

 

(ii)                                  In the event a claim by Distributor raises
issues which are governed exclusively by the PMPA as well as issues which must
be submitted to arbitration hereunder, the claims under the PMPA shall be
severed and raised, if at all, in litigation. The remaining claims shall be
resolved by arbitration, as provided herein.

 

(iii)          The arbitration shall be held before a sole arbitrator who shall
be selected by agreement of the parties. If after forty-five (45) days from the
commencement of the arbitration the parties have been unable to agree on the
selection of an arbitrator, either party may ask the AAA to appoint a sole
arbitrator and the decision of the AAA in this respect shall be final. The
parties prefer that any arbitrator agreed to between them or appointed by the
AAA hereunder be an individual with judicial experience or one who has been a
member of the bar for at least 25 years.

 

(iv)                              The arbitrator shall decide the matter before
him or her in accordance with the terms of this agreement, the applicable
substantive law of the state where the Distributor is located and any federal
statutes which may be applicable. The Federal Arbitration Act shall govern any
arbitration proceeding hereunder. All awards rendered hereunder shall be in
writing and on the request of either party shall state the reasoning on which
the award rests.

 

(v)                                 No claim asserted hereunder may be
consolidated or asserted jointly with the claim or claims of any other claimant
or class of claimants and no arbitration proceeding commenced hereunder may be
consolidated or joined with any other arbitration nor may any claim asserted
hereunder be asserted as part of any class action litigation or class action
arbitration proceeding.

 

(vi)                              Irrespective of which party commences the
arbitration procedure hereunder, the filing fee required to be paid to the AAA
shall be paid by Global. All other costs of the arbitration, including the fees
to be paid to the arbitrator, shall be shared equally by the parties. Each party
shall he responsible for payment of its own attorney’s fees.

 

(c)                                  Severability. It is agreed and understood
that §29 of this Agreement shall apply in respect of construction of this §29
and that a finding of invalidity or unenforceability of any portion of this §29
shall not affect the validity or enforceability of any other portion.

 

30.                               ACCORD.

 

The parties to this Agreement have discussed the provisions herein and find them
fair and mutually satisfactory, and further agree that in all respects the
provisions are reasonable and of material significance to the relationship of
the parties hereunder, and that any breach of a provision by either party hereto
or a failure to carry out said provisions in good faith shall conclusively be
deemed to be substantial.

 

24

--------------------------------------------------------------------------------


 

31.                               NATURE AND MODIFICATION OF AGREEMENT.

 

(a)                                  In consideration of the granting and
execution of this Agreement, the parties understand and agree that they are not
contractually obligated to extend or renew in any way the Term, and that this
Agreement shall not be considered or deemed to be any form of “joint venture” or
“partnership” at the premise(s) of Distributor or elsewhere (including without
limitation any Distributor Mobil-Branded Outlet).

 

(b)                                 Distributor agrees to provide sixty (60)
days’ prior written notice of any change in the name or legal form of
Distributor.

 

(c)                                  This Agreement may be modified only in
writing signed by both parties or their duly authorized agents.

 

32.                               COMPLIANCE WITH LAWS; SEVERARILITY OF
PROVISIONS.

 

Both parties expressly agree that it is the intention of neither party to
violate statutory or common law and that if any section, sentence, paragraph,
clause or combination of same is in violation of any law, such sentences,
paragraphs, clauses or combination of same shall be inoperative and the
remainder of this Agreement shall remain binding upon the parties hereto unless
in the judgment of either party hereto, the remaining portions hereof are
inadequate to properly define the rights and obligations of the parties, in
which event such party shall have the right, upon making such determination, to
thereafter terminate this Agreement upon the notice to the other.

 

33.                               EXPRESS WARRANTIES; EXCLUSION OF OTHER
WARRANTIES.

 

Global warrants that the Products supplied hereunder will conform to the
promises and affirmations of fact made in ExxonMobil’s current technical
literature and printed advertisements related specifically to such Products;
that it will convey good title to the Products supplied hereunder, free of all
liens, and that the Products supplied hereunder meet such specifications as have
been expressly made a part of this Agreement. THE FOREGOING WARRANTIES ARE
EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES, WHETHER WRITTEN, ORAL OR
IMPLIED. THE WARRANTY OF MERCHANTABILITY, IN ALL OTHER RESPECTS THAN EXPRESSLY
SET FORTH HEREIN, AND WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, IN ALL OTHER
RESPECTS THAN EXPRESSLY SET FORTH HEREIN, ARE EXPRESSLY EXCLUDED AND DISCLAIMED.

 

34.                               ENTIRE AGREEMENT.

 

This writing is intended by the parties to be the final, complete and exclusive
statement of this Agreement about the matters covered herein. THERE ARE NO ORAL
UNDERSTANDINGS, REPRESENTATIONS OR WARRANTIES AFFECTING IT.

 

35.                               DAMAGES.

 

NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INDIRECT,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, EXCEPT AS PROVIDED OTHERWISE BY
LAW.

 

36.                               PRIOR AGREEMENT.

 

This Agreement cancels and supercedes any prior agreement between the parties
thereto covering the purchase and sale of Products covered by this Agreement.
Notwithstanding the foregoing, if Distributor is found, by Global, after the
Effective Date, to have willfully committed an act of misbranding in violation
of any such prior agreement, Global reserves its rights to terminate this
Agreement and the Franchise Relationship as a result of any such prior
violation.

 

37.                               QUALITY ASSURANCE PROCEDURES.

 

(a)                                  Global certifies that, at the time of
delivery, the Products supplied by its authorized terminals will comply with the
following:

 

(1)                                  All fuel requirements under applicable Laws
in effect at the time of supply in the areas of the Marketing Premises including
requirements relating to octane, oxygen content, Reid Vapor Pressure, cetane
rating, sulfur content, aromatic content, dye content, benzene content, emission
reduction percentages for volatile organic compounds or nitrogen oxides and
other regulated components or characteristics of a motor fuel or motor-fuel
additive (“Fuel Requirements”).

 

(b)                                 Global has provided Distributor a copy of
ExxonMobil’s “QUALITY CONTROL PROCEDURES FOR GASOLINES AND DIESEL FUEL”, as
amended from time to time. Distributor agrees that this document and any
revisions thereof provided from time to time to Distributor by Global or
ExxonMobil shall be a part

 

25

--------------------------------------------------------------------------------


 

of this Agreement and Distributor further agrees to store, handle, sell and
dispense fuels in compliance with the procedures contained in this document and
in any revisions thereof and to procure the compliance of its Franchise Dealers.
In the event Distributor fails to comply with this Section, Global may, without
limitation to any other remedies available to Global, engage the services of an
outside contract firm to perform sampling, testing and reporting. The cost of
such outside contract firm shall be borne solely by Distributor.

 

38.                               ATTORNEYS FEES.

 

If Distributor fails to pay any amount due under this Agreement or takes any
action not requested in writing by Global for which Distributor, its Franchise
Dealers or their respective customers bring a claim or lawsuit against Global or
ExxonMobil or any of their respective Affiliates, Distributor agrees to pay
Global’s or ExxonMobil’s (or any of their respective Affiliates’) reasonable
costs and attorneys fees thereby expended in Global’s or ExxonMobil’s (or their
respective Affiliates’) pursuit or defense of such matters.

 

39.                               SAFETY AND HEALTH AND INFORMATION.

 

Global has furnished to Distributor information (including Material Safety Data
Sheet(s)) concerning the safety and health aspects of Products and/or containers
for such Products sold to Distributor hereunder, including safety and health
warnings. Distributor acknowledges receipt of such information and agrees to
communicate such warnings and information to all persons Distributor can
reasonably foresee may be exposed to or may handle such Products and/or
containers, including, but not limited to, Distributor’s employees, agents,
contractors or Franchise Dealers.

 

40.                               KEY PERSON CLAUSE.

 

If Distributor is a corporation, limited liability company, partnership or other
legal entity, it agrees to execute Schedule D (“Key Person Clause”) attached
hereto and incorporated as part of this Agreement.

 

41.                               RIGHT OF ENTRY.

 

In addition to any other rights of Global under this Agreement, Distributor
permits, and shall cause its Franchise Dealers to permit, Global, and, pursuant
to the BFA, ExxonMobil, their respective Affiliates and their respective
employees, agents, vendors, contractors and representatives to enter, during
normal operating hours, any Distributor Mobil-Branded Outlet(s) and other places
where Distributor or any of its Franchise Dealers conduct any Business to
enforce Global’s and, where applicable, ExxonMobil’s rights and remedies under
this Agreement including, without limitation, taking action to preserve the
integrity of the Proprietary Marks, to take fuel samples and to determine
Distributor’s compliance with this Agreement (including the Standards). Global
and ExxonMobil shall not be liable to Distributor for any interference with any
Business of Distributor or its Franchise Dealers as a result of Global’s or
ExxonMobil’s entry on any Distributor Mobil-Branded Outlet(s) and other places
where Distributor or any of its Franchise Dealers conduct any Business.

 

42.                               TERMS OF RENEWAL.

 

Nothing in this Agreement is to be construed as preventing Global upon
expiration of this Agreement and any renewal of the Franchise Relationship, from
offering Distributor terms and conditions, in good faith and in normal course of
business, which differ from or are in addition to those in this Agreement,
including terms and conditions relating to the Related Businesses or other
businesses which may be operated at any Distributor Mobil-Branded Outlet.

 

43.                               DRUG AND ALCOHOL.

 

(a)                                  In the event Distributor takes delivery of
Products from Global at Global’s (or its Affiliates’) facilities or any
third-party facilities which Global grants Distributor access to, the following
provisions of this Section shall apply. Distributor and Distributor’s employees,
agents and contractors shall not enter any such facilities while under the
influence of alcohol or any controlled substance. Distributor, its employees,
agents and contractors shall not use, possess, distribute or sell illicit or
unprescribed drugs in connection with any activity performed under this
Agreement. Distributor, its employees, agents and contractors shall not use,
possess, distribute or sell alcoholic beverages at any time while performing
activities under this Agreement. Distributor has adopted or will adopt its own
policy to assure a drug and alcohol free workplace while performing activities
under this Agreement.

 

26

--------------------------------------------------------------------------------


 

(b)                                 Distributor will remove any of its
employees, agents or contractors from performing activities hereunder any time
there is suspicion of alcohol or drug use, possession or impairment involving
such employee, agent or contractor, and at any time an incident occurs in
performing activities hereunder where drug or alcohol use could have been a
contributing factor. Global has the right to require Distributor to remove
Distributor’s employees, agents or contractors from Global’ or its Affiliates
Facilities or any third party facilities which Global grants Distributor acces
to at any time cause exists to suspect alcohol or drug use by such employees,
agents or contractors. In such cases, Distributor’s employee, agent or
contractor may be considered for return to such facilities only if the
Distributor certifies as a result of a for cause test, conducted immediately
after removal, that said employee, agent or contractor was in compliance with
the provisions of this Section. Distributor will not use an employee, agent or
contractor to perform activities hereunder who either refuses to take, or tests
positive in, any alcohol or drug test.

 

(c)                                  Global may, without prior notice, search
the person, possession and vehicles of Distributor’s employees, agents and
contractors that are on the premises owned, or controlled or accessed by Global
(or its Affiliates). Any person who refuses to cooperate with such search will
be removed from the premises and will not be allowed to return. Distributor will
replace any of its employees, agents or contractors at Global’s request.

 

(d)                                 Distributor will comply with all applicable
drug and alcohol related federal, state, county and local laws, statutes,
ordinances, codes, regulations, rules, orders, and permits (e.g., Department of
Transportation Regulations, Department of Defense Drug-free Workplace Policy,
Drug-free Workplace Act of 1988). Global shall have the right, but not the
obligation, to perform unannounced audits of Distributor’s alcohol and drug
program to verify that Distributor’s policy and its enforcement are acceptable
to Global.

 

44.                               RHODE ISLAND - PRICE PROVISION.

 

The following provision is applicable only to those Distributor Mobil-Branded
Outlets located in the State of Rhode Island:

 

NOTHING HEREIN SHALL BE CONSTRUED TO PROHIBIT A FRANCHISOR FROM SUGGESTING
PRICES AND COUNSELING WITH FRANCHISEES CONCERNING PRICES.  PRICE FIXING OR
MANDATORY PRICES FOR ANY PRODUCTS COVERED IN THIS AGREEMENT IS PROHIBITED.  A
SERVICE STATION DEALER OR BRANDED WHOLESALER MAY SELL ANY PRODUCTS LISTED IN
THIS AGREEMENT FOR A PRICE WHICH HE ALONE MAY DECIDE.

 

45.                               MISCELLANEOUS.

 

(a)                                  Distributor shall hold in confidence all
business and technical information that is made available to Distributor,
directly or indirectly, by Global or, pursuant to the BFA, ExxonMobil or
acquired by Distributor during the Term of this Agreement (collectively
“Confidential Information”), except:

 

(1)                                  information which is in or becomes, without
fault of Distributor, part of the public domain;

 

(2)                                  information which Distributor can show was
received by Distributor from an independent third party that is under no
obligation to Global or ExxonMobil regarding the information;

 

(3)                                  information which Distributor can show was
already in Distributor’s possession at the time the information was made
available to Distributor, directly or indirectly, from Global or ExxonMobil;

 

(4)                                  information required to be disclosed by Law
or valid legal or regulatory process, following notice by Distributor to Global
and if requested by Global from time to time, ExxonMobil of the requirement to
disclose and reasonable cooperation with any attempt by Global or ExxonMobil to
maintain the confidentiality of such Confidential Information.

 

Distributor also agrees that it shall not take any photographs, video or other
recordings of Global’s or any of its Affiliate’s property without Global’s prior
written consent.

 

(b)                                 Distributor shall not, without the prior
written approval of Global use the Confidential Information which Distributor is
required to keep confidential hereunder for any purpose other than the
performance of Distributor’s obligations under this Agreement.

 

27

--------------------------------------------------------------------------------


 

(c)                                  Global shall have no obligation of
confidence with respect to any information disclosed to Global by Distributor,
and Global shall be free to use or disclose any or all of the information
contained in any drawing, record or other document to third parties without
accounting to Distributor therefor; unless, however, information is specifically
covered by a separate, written confidentiality agreement. In the absence of any
confidentiality agreement, Distributor shall not place any restrictive notices
on any information, no matter the form of its recording, that Distributor
provides to Global hereunder. Should Distributor place any notices on any
drawing, record or other document, Global is hereby authorized to nullify,
obliterate, remove, or disregard those provisions.

 

(d)                                 Distributor shall establish and maintain
precautions to prevent its employees, agents or representatives and Franchise
Dealers from making, receiving, providing, or offering substantial gifts,
entertainment, payments; loans, or other consideration to employees, agents, or
representatives of Global for the purpose of influencing those persons to act
contrary to the best interests of Global. This obligation shall apply to
Distributor’s activities in its relations with the employees of Global and their
families and/or third parties arising from this Agreement.

 

(e)                                  Distributor agrees that all financial
settlements, billings, and reports, if any, rendered to Global shall reflect
properly the facts about all activities and transactions handled for the account
Global, which data may be relied upon as being complete and accurate in any
further recordings and reporting made by Global for whatever purpose.

 

(f)                                    Distributor grants Global access to
business records that pertain to the sale of Products so as to monitor and
verify programs which utilize Product sales as a component of programs.

 

(g)                                 Distributor agrees to notify Global promptly
upon discovery of any instance where the Distributor or Distributor’s employees,
agents, representatives or Franchise Dealer fails to comply with Section 43(d).

 

28

--------------------------------------------------------------------------------


 

EXECUTED by Distributor and Global on the date indicated for each signature.

 

WITNESS

 

GLOBAL COMPANIES LLC

 

 

 

 

 

 

/s/ Sean T. Geary

 

By:

/s/ Thomas J. Hollister

Sean T. Geary

 

Name:

Thomas J. Hollister

 

 

Title:

Chief Financial Officer and Chief Operating Officer

 

 

Dated:

As of March 1, 2011

 

 

 

 

 

 

 

 

(DISTRIBUTOR)

 

 

 

WITNESS

 

ALLIANCE ENERGY LLC

 

 

 

 

 

 

/s/ Dylan Remley

 

By:

/s/ Andrew Slifka

Dylan Remley

 

Name:

Andrew Slifka

 

 

Title:

President

 

 

Dated:

As of March 1, 2011

 

29

--------------------------------------------------------------------------------

 

SCHEDULE A

 

TOBACCO ASSURANCE LETTER

 

[g21912li07i001.gif]

 

c/o ExxonMobil BSCC

Suite 107

95 Foundry St.

Moncton, N.B.

E1C5H7, Canada

 

Youth Access to Tobacco

 

Dear ExxonMobil Branded Wholesaler:

 

As you have probably heard, ExxonMobil announced that it is further enhancing
measures to curb sales of tobacco products to minors at its company-operated
stores.  This is part of a mutual cooperation agreement that the company has
entered into with the Attorneys General of 43 states.

 

While the agreement, for the most part, addresses tobacco sales at ExxonMobil
company-operated stores, we also recognize that many of our branded wholesalers
and dealers sell tobacco products and can benefit, should they so choose, from
the practices and programs we will be putting in place at our company stores. 
Those practices will include, among others, access to signage, training, and
compliance checks designed to limit sales to underage customers.  The sale of
tobacco products is an important part of the overall customer offering of many,
if not most, of our branded wholesalers and dealers.  We hope that our agreement
and the information that we share with you will ensure that those sales are made
responsibly.

 

The new ExxonMobil branded wholesaler and dealer motor fuels franchise
agreements contain provisions that prohibit the sale of tobacco products to
underage customers as prescribed in any local, state or federal regulation.  The
agreements also require that branded wholesalers and dealers comply with all
tobacco sales laws and that they promptly inform us of any notices of violations
received from authorities. These provisions are material and significant to our
franchise relationship and will be treated as such by ExxonMobil.  We regard
compliance with tobacco sales laws as a matter of utmost importance.  If you
have executed a new ExxonMobil branded wholesaler franchise agreement and you
receive a notice of violation concerning the sale of tobacco at one of your
company operated facilities, please report receipt of that notice to:

 

ExxonMobil

Tobacco Sales Compliance - Branded Wholesaler Supervisor

c/o ExxonMobil BSCC

Suite 107

95 Foundry St.

Moncton, N.B.

E1C5H7, Canada

 

Recognizing the importance to your business of maintaining responsible sales of
these products,

 

30

--------------------------------------------------------------------------------


 

we will work closely with you to provide access to the practices and programs we
are employing. Enclosed with this communication is a copy of a booklet outlining
ExxonMobil’s Tobacco Awareness Program for our company-operated retail stores
(CORS).  You may find the CORS retailing practices outlined in that booklet
helpful in your own efforts to prevent tobacco sales to minors.  In the coming
weeks, we will follow-up with more information concerning the availability of
programs you may wish to employ at your sites.  In the meantime, please contact
your Territory Manager if you have any questions concerning the issue of youth
access to tobacco products.  We encourage you to work with your dealers, store
managers and sales associates to maintain the highest level of compliance with
tobacco sales regulations and that you support their efforts to prevent the
sales of tobacco products to minors.  We also request that you provide a copy of
this letter to each of your dealers and confirm in writing that you have done so
by signing this letter where indicated below.  For your convenience we have
included a sample cover letter you can use for this communication.

 

31

--------------------------------------------------------------------------------


 

Thank you for your cooperation in this important matter.

 

 

 

Sincerely,

 

 

 

 

 

[                                    ]

 

Branded Wholesaler Business Manager

 

 

Acknowledgement That Distributor

Has Provided A Copy of this Letter to

Each of Its Dealers

 

[DISTRIBUTOR NAME]

 

 

By

 

 

 

 

Printed Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

32

--------------------------------------------------------------------------------


 

SAMPLE COVER LETTER

FROM DISTRIBUTOR TO DISTRIBUTOR SERVED DEALERS

 

 

                   , 2003

 

Dear Dealer:

 

As you may have heard, ExxonMobil announced that it is further enhancing
measures to curb sales to tobacco products to minors at its company-operated
stores.  This is part of a mutual cooperation agreement that the company has
entered into with the Attorneys General of 43 states.

 

Enclosed with this letter is recent correspondence we have received from
ExxonMobil on this important issue, which you should review closely.  Like
ExxonMobil, we emphasize the importance of taking pro-active measures to ensure
compliance with laws prohibiting the sale of tobacco products to minors and with
laws governing tobacco sales generally.  As we learn of programs and practices
being used by ExxonMobil at its company-operated stores and as we develop
programs at our own stores, we will share them with you to help you promote
responsible tobacco sales at your location.

 

Thank you for your cooperation in this matter.  If you have questions, please
let us know.

 

 

 

Sincerely,

 

 

 

 

 

[Distributor]

 

 

Enclosure

 

33

--------------------------------------------------------------------------------

 

SCHEDULE B

PRODUCT SCHEDULE

 

1.                                      TERM.

 

The term ‘contract year’ shall mean the twelve (12) months beginning on the
Effective Date and each subsequent twelve (12) month period.

 

2.                                      QUANTITY.

 

(a)                                  Notwithstanding any other provisions in
this Agreement, the quantities of any Products that Global is obligated to offer
to sell, or cause to be offered for sale, to Distributor is subject to all of
Global’s other rights and/or obligations to: (A) allocate supplies of available
Products; and (B) allocate Products pursuant to any regulation, direction, or
request (whether valid or invalid) made by any governmental authority or any
person purporting to act for any governmental authority.

 

(b)                                 Except as provided elsewhere in this
Agreement, the Maximum Annual Volume and Maximum Monthly Volume will be
determined by supply point for the Products set out below as follows:

 

(1)                                  If this is the initial Agreement between
Global and Distributor, then for the first contract year the Maximum Annual
Volume and Maximum Monthly Volume for each supply point will be as follows:

 

Supply Point

 

 

 

Motor Gasoline

 

Diesel

Mobil Branded Product

 

Maximum Monthly Volume

 

Maximum Monthly Volume

Month

 

(gallons)

 

(gallons)

Month I

 

 

 

 

Month 2

 

 

 

 

Month 3

 

 

 

 

Month 4

 

 

 

 

Month 5

 

 

 

 

Month 6

 

 

 

 

Month 7

 

 

 

 

Month 8

 

 

 

 

Month 9

 

 

 

 

Month 10

 

 

 

 

Month 11

 

 

 

 

Month 12

 

 

 

 

Maximum Annual Volume

 

 

 

 

 

Supply Point

 

 

 

Motor Gasoline

 

Diesel

Mobil Branded Product

 

Maximum Monthly Volume

 

Maximum Monthly Volume

Month

 

(gallons)

 

(gallons)

Month 1

 

 

 

 

Month 2

 

 

 

 

Month 3

 

 

 

 

Month 4

 

 

 

 

Month 5

 

 

 

 

Month 6

 

 

 

 

Month 7

 

 

 

 

Month 8

 

 

 

 

Month 9

 

 

 

 

Month 10

 

 

 

 

Month 11

 

 

 

 

Month 12

 

 

 

 

Maximum Annual Volume

 

 

 

 

 

34

--------------------------------------------------------------------------------


 

(2)                                  For each month of the remaining contract
years (or for all months if this is not the initial Agreement between Global and
Distributor):

 

(i)            The Maximum Monthly Volume for the current month shall be the
greater of actual volume in the prior month or actual volume in the current
month of the prior year purchased from the supply point in question. This may be
adjusted for new and/or lost volume. The Maximum Annual Volume for the current
contract year will be the sum of the Maximum Monthly Volumes in the current
contract year.

 

(ii)           The Maximum Monthly Volume for the current month will be
established on the sixth business day of that month. The Maximum Monthly Volume
for the prior month shall remain in effect until the Maximum Monthly Volume for
the current month is established.

 

(c)                                  Sales of any Products at any supply point
in excess of the Maximum Annual Volume or Maximum Monthly Volume, as the case
may be, are discretionary by Global. Subject to other applicable provisions of
this Agreement, Distributor is authorized to make such excess purchases unless
Distributor has been notified on or before the time of the attempted excess
purchase that excess purchases are not authorized. Such notification may
prohibit Distributor’s excess purchases of any or all types of Products at any
or all of the supply points. As to excess purchases made after Global’s said
notification has been given to Distributor, Global:

 

(1)           May offset against Distributor’s future Maximum Monthly Volumes or
Maximum Annual Volumes of any Product from any supply point; and/or

 

(2)           May at its sole discretion, impose an overlift charge as set forth
below; and/or

 

(3)           May terminate this Agreement and Franchise Relationship.

 

Global reserves the right to impose an overlift charge (“Overlift Charge”) of **
cents ($ ** ) per gallon for each gallon of Product purchased by Distributor
that exceeds Distributor’s authorized volume purchases, whether Maximum Annual
or Maximum Monthly as more particularly set out in this Paragraph 2(c), or
Weekly Ratable Volume as more particularly set out in Paragraph 2(d), and
whether applicable to an identified supply point(s) or applicable to all supply
points. Distributor agrees to pay the Overlift Charge, if imposed by Global. The
Overlift Charge shall be in addition to the purchase price for the Products and
any other charges, fees or amounts owed by the Distributor under this Agreement.
Overlift calculations will be made weekly and invoiced monthly covering all
weeks ending in that calendar month. For the purpose of calculating the Overlift
Charge, six thousand (6000) gallons shalt be subtracted from Distributor’s total
excess Product volume purchases for each billing period before the Overlift
Charge is assessed and imposed.

 

(d)                                 During each calendar month of this
Agreement, Distributor shall use best efforts to lift the Products at each
supply point on a ratable basis, Global may elect at any time on written notice
to Distributor to require ratable liftings of any or all of the types of
Products on a weekly basis at any or all of the supply points. The weekly
ratable volume for each of the Products by supply point is 7/30 of the Maximum
Monthly Volume specified for each supply point in Paragraph 2(b) or a higher
volume as may be determined by Global (“Weekly Ratable Volume”). For any week
consisting of days in two separate months, the Weekly Ratable Volume will be the
sum of 1/30th of the Maximum Monthly Volume for each month in question
multiplied by the number of days in each month respectively included in the
covered week. After Global notifies Distributor (“Ratable Lifting Notice), using
the Weekly Ratable Volume, Distributor is subject to the Weekly Ratable Volume
for each seven day period beginning with the day defined in the Ratable Lifting
Notice as the start day.

 

35

--------------------------------------------------------------------------------


 

3.                                      DELIVERY.

 

(a)                                  Rack Deliveries. Unless otherwise agreed
between Distributor and Global, delivery will be through loading rack into
Distributor’s transportation equipment at supply points designated by Global.
Title and risk shall pass as the Products pass the loading flange of the
transportation equipment (i.e., transport truck or railroad car). Transportation
from supply points shall be paid by Distributor.

 

(b)                                 Terminal Access. If delivery is at a storage
terminal owned or operated in whole or in part by Global or any Affiliate,
Distributor shall comply with all operating and safety procedures of such
terminal and shall execute and deliver to Global such agreements as Global may
require from time to time in connection with Distributor’s access to such
terminal. if delivery is at a storage terminal owned or operated in whole or in
part by a third party, Distributor shall comply with all operating and safety
procedures of such terminal and shall execute and deliver such agreements as may
be required by such third party from time to time in connection with
Distributor’s access to such third party terminal.

 

(c)                                  Pipeline Deliveries. Where the supply point
is at Global’s delivery facility and Distributor is the shipper of record, title
to and risk of loss of Products delivered via pipeline shall pass from Global to
Distributor as the Products enter the pipeline. Where the supply point is at
Distributor’s designated facility and Global is the shipper of record, title to
and risk of loss of Products delivered via pipeline shall pass from Global to
Distributor as Products pass the first flange in the pipeline after such
pipeline enters the delivery facility designated by Distributor.

 

(d)                                 Global may make deliveries of the Products
into Distributor’s transportation equipment on any day of the week and at any
time of the day or night and shall have the right to schedule deliveries into
Distributor’s transportation equipment at specific intervals.

 

(e)                                  Distributor shall order Products in
accordance with Global’s (including any of its Affiliates’) or any third party
terminal operator’s procedures as are in effect from time to time. Global
(including any of its Affiliates) or the third party terminal operator may
change its order procedures at any time and at its sole discretion. In placing
orders, Distributor shall specify destination, quantity, and grade and shall
place the order within the lead time then in effect under the applicable
procedures.

 

4.                                      INSPECTION.

 

Distributor shall have the right, at its expense, to have an inspection made at
the supply point, provided such inspection shall not delay shipment. Should
Distributor fail to make inspection, it shall accept Global’s inspection and
measurement.

 

5.                                      SUPPLY POINTS.

 

Global reserves the right to change any supply point, and if Global does so,
Global will offer supply from an alternate supply point. However, Global is
under no obligation to pay, for any incremental costs incurred by Distributor
due, either to temporary Product outages or to a supply point change.

 

6.                                      PRICE.

 

The price to be paid by Distributor shall be Global’s Distributor Price
appropriate for the transaction and in effect at the commencement of loading.
All prices charged by Global are subject to the provisions of applicable law.

 

 

ACCEPTED:

 

ACCEPTED:

 

 

 

DISTRIBUTOR

 

 

ALLIANCE ENERGY LLC

 

GLOBAL COMPANIES LLC

 

 

 

 

 

 

By:

/s/ Andrew Slifka

 

By:

/s/ Thomas J. Hollister

Name:

Andrew Slifka

 

Name:

Thomas J. Hollister

Title:

President

 

Title:

Chief Financial Officer and Chief Operating Officer

Dated:

As of March 1, 2011

 

Dated:

As of March 1, 2011

 

36

--------------------------------------------------------------------------------

 

SCHEDULE C

 

FACILITY REQUIREMENTS

 

 

 

ALL NEW PROJECTS
(Approvals from Effective Date)

 

BFA HOLDER BRANDED OUTLETS EXISTING
PRIOR TO EFFECTIVE DATE

 

 

NTI’s(1) & D&R’s(2)

 

CONVERSIONS

 

FORMERLY
CLASSIFIED KEY OR
STRATEGIC SITES

 

FORMERLY
CLASSIFIED
MARGINAL SITES

 

 

 

 

 

 

 

 

 

Canopies

 

GEMINI 3D illuminated canopy over all pump islands

 

GEMINI canopy (3D illuminated, 3D non-illuminated or 2D non-illuminated) over
all pump islands, including internally illuminated canopy fascia sign

 

GEMINI canopy (3D illuminated, 3D non-illuminated or 2D non-illuminated) over
all pump islands, including internally illuminated canopy fascia sign

 

Same as

Strategic

Sites

 

 

 

 

 

 

 

 

 

Dispensers

 

Minimum of 4 MPDs with GEMINI graphics, Pay at the Pump

 

Same as

NTI’s

 

Minimum of 4 MPDs with GEMINI graphics, Pay at the Pump

 

Minimum 2 MPDs with GEMINI graphics.

 

 

 

 

 

 

 

 

 

ID Sign

 

NTI’s, GEMINI ID/price sign system. D&R’s, GEMINI ID/price sign system, or prior
approved ID/price sign system (If prior sign system, sign should have
appropriate appearance and functionality)

 

GEMINI ID/price sign system, or approved existing ID/price sign system

 

(If existing sign system, sign should have appropriate appearance and
functionality)

 

GEMINI price sign system, or prior approved ID/price sign system

 

(If prior sign system, sign should have appropriate appearance and
functionality)

 

Same as

Strategic

Sites

 

 

 

 

 

 

 

 

 

Paint

 

GEMINI paint treatment to curbing, canopy columns, ID/price sign and lighting
poles

 

Same as

NTI’s

 

GEMINI paint treatment to curbing, canopy columns, ID/price sign and lighting
poles

 

Same as

Strategic

Sites

 

 

 

 

 

 

 

 

 

POS

 

Operating retail automation system compatible with ExxonMobil’s card processing
network

 

Same as

NTI’s

 

Operating retail automation system compatible with XOM’s card processing network

 

Same as

Strategic

Sites

 

--------------------------------------------------------------------------------

(1)               NTI (New to Industry) project is a new to gasoline business
retail store development

(2)               D&R (Demolish and Rebuild) project is an existing retail
gasoline outlet being demolished and a new facility being built on that site

 

*Please reference ExxonMobil’s Retail Image Standards for specific information.

 

37

--------------------------------------------------------------------------------


 

SCHEDULE D

 

KEY PERSON CLAUSE

 

1.                                       It is understood that Alfred A. Slifka,
Richard Slifka, and various Slifka family trusts ((individually) “Owner” (and/or
collectively “Owners”)) has (have) ownership interest in Distributor. It is
agreed that should Owner, or any one of the Owners, relinquish, directly or
indirectly, in whole or in part, this ownership interest in the Distributor, or
die, the attached Distributor PMPA Franchise Agreement, of which this Schedule
forms part, (hereinafter called “Distributor Agreement”), together with the
Franchise Relationship may be terminated or non-renewed by Global, In the case
of death, the Distributor Agreement shall not be terminated or non-renewed if
the remaining Owner(s) is (are) acceptable to Global under Global’s distributor
selection criteria as the owners of the Distributorship.

 

2.                                       It is understood and agreed that Andrew
Slifka is designated the “Key Person”. The Key Person shall personally operate
on a daily basis the business of Distributor covered by this Distributor
Agreement. The phrase “to operate on a daily basis the business covered by this
Distributor Agreement” shall mean that the Key Person must manage the business
and have authority to make all business decisions that an unincorporated branded
distributor normally makes concerning operations of a branded distributor
business. Owner(s) represents that the Key Person has the authority to buy and
sell Products, to enter into financing agreements on behalf of Distributor, and
to authorize merchandising and/or cooperative advertising programs.

 

(a)                                  (This subsection shall be inoperative
unless the blank herein has been completed.) In the event that the Key
Person(s) named above in this Paragraph 2 does not personally operate on a daily
basis the business covered by this Distributor Agreement or is replaced as
provided in this Schedule,                         (or)
                               is designated as an acceptable Key Person
(“alternate Key Person(s)’). When acting as the Key Person, the alternate Key
Person shall be subject to all the terms and conditions of this Schedule and the
Distributor Agreement.

 

(b)                                 Should the Key Person, or all of the Key
Persons if an alternate Key Person is designated, cease to operate on a daily
basis the business covered by the Distributor Agreement, the Distributor
Agreement and the Franchise Relationship may be terminated or non-renewed by
Global.

 

3.                                       The Distributor Agreement and Franchise
Relationship may also be terminated or non-renewed by Global if an act or event
occurs concerning or involving any person named in this Schedule, either as an
Owner, Key Person, or alternate Key Person, which would permit termination or
non-renewal under the PMPA if such an act or event concerned or involved a
franchisee as such is defined therein.

 

4.                                       If any of the acts or events described
above as grounds for termination or non-renewal of the Distributor Agreement and
Franchise Relationship shall occur, Distributor may seek Global’s agreement to
change or delete, by amendment, one or more of the names listed above by making
a written request at least forty-five (45) days prior to any change. Such
request shall include such information as Global may designate as necessary to
determine the qualifications of the new proposed person. Global will consider
and respond to Distributor’s request within thirty (30) days following receipt
of Distributor’s written request. Such request for change may be denied at
Global’s reasonable discretion.

 

5.                                       This Schedule cancels and supersedes
any pre-existing Key Person Clause of the Distributor Agreement.

 

ACCEPTED:

 

ACCEPTED:

 

 

 

DISTRIBUTOR

 

 

ALLIANCE ENERGY LLC

 

GLOBAL COMPANIES LLC

 

 

 

 

 

 

By:

/s/ Andrew Slifka

 

By:

/s/ Thomas J. Hollister

Name: Andrew Slifka

 

Name: Thomas J. Hollister

Title: President

 

Title: Chief Financial Officer and Chief Operating Officer

Dated: As of March 1, 2011

 

Dated: As of March 1, 2011

 

38

--------------------------------------------------------------------------------


 

SCHEDULE E

 

STORE DEBRANDING REQUIREMENTS REGARDING TRADEMARK REMOVALS

 

39

--------------------------------------------------------------------------------

 

 

[g21912li13i001.jpg]

40 Yes No N/A 1 2 3 4 5 6 7 8 9 10 11 12 13 14 Site Name: Address: City: Site
Number: State / Zip Code: ExxonMobil Retail Identity Debranding Checklist II.
Canopy/Canopy Fascia III. Fueling Area Complete? Date Completed Element Removal
Description (Minimum Requirements) Remove or change at least one of the names of
the ExxonMobil proprietary fuel grade identifiers on the Main ID pricing panel.
The new grade names may not appear in the proprietary Mobil font. Remove the
ExxonMobil proprietary fuel logos (Mobil) from the Main ID/Price Sign, High Rise
Sign, and any Secondary Signs. Also remove any panels containing ExxonMobil
proprietary logos such as Mobil Mart, Mobil Wash, Wash n' Run, Mobil 1,
Speedpass, etc. I. Main ID/Price Sign, High Rise Sign, and Secondary Signs #
Remove the 2/3 Mobil Blue canopy, panels, decals, or other material. The
resulting appearance cannot have the 2/3 blue and 1/3 white appearance of the
ExxonMobil proprietary tradedress associated wtih the Mobil brand. Remove any
ExxonMobil proprietary logos from spreader boxes and/or other canopy column
fixtures. Remove the ExxonMobil proprietary fuel logos (Mobil) and any other
ExxonMobil proprietary logos from canopy fascia. There should be no other
signage containing ExxonMobil proprietary logos or that refer to a ExxonMobil
brand anywhere on the canopy fascia. Also remove any remaining "ghosted images"
of ExxonMobil logos from canopy fascia. Remove or change at least two of the
colors and one of the names of the ExxonMobil proprietary fuel grade identifiers
on the dispensers. The new grade names may not appear in the proprietary Mobil
font. Remove all ExxonMobil proprietary logos, advertising, and slogans, from
the fuel islands and dispensers, including any Mobil, Pegasus, and Speedpass
logos, any branded pump topper inserts, any Pegasus pump skirts, any dispenser
valance/spreader box/pump header logos, any credit card decals and applications,
and any ExxonMobil slogans (i.e. We're Drivers Too). IV. Site Building Exterior,
Perimeter, Interior, and Other Remove all ExxonMobil Customer Service decals and
other decals with ExxonMobil information posted on or near front entrance of the
convenience store or shop. Remove the 2/3 Mobil Blue building fascia so the
resulting appearance cannot have the 2/3 blue and 1/3 white appearance of the
ExxonMobil proprietary tradedress associated wtih the Mobil brand. Remove all
exterior and interior signage containing ExxonMobil proprietary logos,such as
Mobil, Mobil Mart, Mobil Wash, Wash n' Run, Mobil 1, Speedpass, etc., from the
convenience store buildings, car wash, service bays, and any other ancillary
buildings. There should be no signage containing ExxonMobil proprietary logos
anywhere on the entire site. Remove all ExxonMobil proprietary Pegasus logos
from the interior and exterior of the buildings. Remove all signage containing
ExxonMobil proprietary logos from the perimeter signs and equipment, such as pay
phones, trash cans, vacuums, air/water machines, ATMs, etc. Remove all
ExxonMobil sponsored credit card applications and decals from the interior and
exterior of the buildings. Ensure that electronic messaging on dispensers or any
other forms of electronic broadcasts on the site do not contain any ExxonMobil
proprietary logos, advertising, and/or slogans. For further information, please
see the ExxonMobil De-branding Guidelines

 

40

--------------------------------------------------------------------------------

 
